
QuickLinks -- Click here to rapidly navigate through this document

REVOLVING CREDIT AGREEMENT

Dated as of October 25, 2001

Among

HORMEL FOODS CORPORATION

as Borrower

and

THE BANKS NAMED HEREIN

as Lenders

and

CITICORP USA, INC.

as Administrative Agent

and

U.S. BANK NATIONAL ASSOCIATION

as Documentation Agent

and

SUNTRUST BANK

as Syndication Agent

--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------


 
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
 
Section 1.01
 
Certain Defined Terms
 
1 Section 1.02   Computation of Time Periods   8 Section 1.03   Accounting Terms
  8
 
 
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
 
 
Section 2.01
 
The Advances.
 
9 Section 2.02   Making the Advances   9 Section 2.03   Fees   11 Section 2.04  
Optional Termination and Reduction of the Commitments   11 Section 2.05  
Repayment and Prepayment of Advances   12 Section 2.06   Interest on Advances  
12 Section 2.07   Interest Rate Determination   13 Section 2.08   Voluntary
Conversion or Continuation of Advances   13 Section 2.09   Increased Costs   13
Section 2.10   Payments and Computations   14 Section 2.11   Taxes   15
Section 2.12   Sharing of Payments, Etc   16 Section 2.13   Evidence of Debt  
17 Section 2.14   Use of Proceeds   17 Section 2.15   Substitution of Lenders  
17
 
 
ARTICLE III
CONDITIONS OF EFFECTIVENESS AND LENDING
 
 
Section 3.01
 
Conditions Precedent to Effectiveness.
 
18 Section 3.02   Conditions Precedent to Each Borrowing.   19
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
 
Section 4.01
 
Representations and Warranties of the Borrower
 
19
 
 
ARTICLE V
COVENANTS OF THE BORROWER
 
 
Section 5.01
 
Affirmative Covenants
 
22 Section 5.02   Negative Covenants   25
 
 
ARTICLE VI
EVENTS OF DEFAULT
 
 
Section 6.01
 
Events of Default
 
26
 
 
ARTICLE VII
ADMINISTRATIVE AGENT
 
 
Section 7.01
 
Authorization and Action
 
28 Section 7.02   Agents' Reliance, Etc.   28 Section 7.03   CUSA and Affiliates
  29 Section 7.04   Lender Credit Decision   29 Section 7.05   Indemnification  
29 Section 7.06   Successor Administrative Agent   30

i

--------------------------------------------------------------------------------

Section 7.07   Other Agents   30
 
 
ARTICLE VIII
MISCELLANEOUS
 
 
Section 8.01
 
Amendments, Etc.
 
30 Section 8.02   Notices, Etc.   31 Section 8.03   No Waiver; Remedies   31
Section 8.04   Costs, Expenses and Indemnification   31 Section 8.05   Right of
Set-off   32 Section 8.06   Binding Effect; Entire Agreement   32 Section 8.07  
Assignments and Participations   33 Section 8.08   Confidentiality   36
Section 8.09   Governing Law   36 Section 8.10   Execution in Counterparts   36
Section 8.11   Consent to Jurisdiction; Waiver of Immunities   36 Section 8.12  
Waiver of Trial by Jury   36

ii

--------------------------------------------------------------------------------

SCHEDULES    
Schedule I
 
Applicable Lending Offices
Schedule II
 
Banks' Commitments
Schedule 4.01(a)
 
Material Subsidiaries
Schedule 4.01(c)
 
Government Consents
EXHIBITS
 
 
Exhibit A
 
Form of Assignment and Acceptance
Exhibit B
 
Form of Compliance Certificate
Exhibit C
 
Form of Notice of Conversion/Continuation
Exhibit D
 
Form of Notice of Borrowing
Exhibit E
 
Form of Promissory Note
Exhibit F
 
Form of Opinion of Counsel to Borrower
Exhibit G
 
Form of Opinion of O'Melveny & Myers LLP
 
 
 

iii

--------------------------------------------------------------------------------


U.S. $150,000,000
REVOLVING CREDIT AGREEMENT

Dated as of October 25, 2001


    HORMEL FOODS CORPORATION, a Delaware corporation (the "Borrower"), the Banks
listed on the signature pages (the "Banks," together with each bank which
becomes a lender hereunder pursuant to Section 8.07, collectively the
"Lenders"), SUNTRUST BANK, as Syndication Agent for the Lenders, U.S. BANK
NATIONAL ASSOCIATION, as Documentation Agent for the Lenders, and CITICORP
USA, INC. ("CUSA"), as administrative agent for the Lenders (in such capacity,
the "Administrative Agent"), agree as follows:


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


    Section 1.01  Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

    "Adjusted Eurodollar Rate" shall mean, for any Interest Period for a
Eurodollar Rate Advance comprising part of the same Borrowing, an interest rate
per annum equal to the rate obtained by dividing (a) the rate per annum (rounded
upward, if necessary, to the nearest whole multiple of 1/16 of 1%) that appears
on the Dow Jones Markets (Telerate) page 3750 (or such other comparable page as
may, in the opinion of the Administrative Agent, replace such page for the
purpose of displaying such rate) as the interbank offered rate for deposits in
Dollars with maturities comparable to such Interest Period at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period by (b) a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage, subject, however, to the provisions of Section 2.02(b).

    "Administrative Agent" means CUSA, in its capacity as administrative agent
for the Lenders, or any Person serving as its successor.

    "Advance" means an advance by a Lender to the Borrower as part of a
Borrowing pursuant to Section 2.01, and refers to a Base Rate Advance or a
Eurodollar Rate Advance, each of which shall be a "Type" of Advance.

    "Affiliate" means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.

    "Agent" or "Agents" means the Administrative Agent; provided, that, solely
for purposes of Sections 7.02, 7.04, 7.05, 8.04, 8.07(b)(iv), 8.08 and 8.12 of
this Agreement the term "Agent" or "Agents", as the case may be, shall include
the Syndication Agent, the Documentation Agent and the Arranger.

    "Agreement" means this Revolving Credit Agreement as it may be amended,
supplemented or otherwise modified from time to time.

    "Applicable Lending Office" means, with respect to each Lender, such
Lender's Domestic Lending Office in the case of a Base Rate Advance, and such
Lender's Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

    "Applicable Margin" means, for any period for which any interest payment is
to be made with respect to any Advance, the interest rate per annum derived by
dividing (i) the sum of Daily Margins for each of the days included in such
period by (ii) the number of days included in such period.

    "Arranger" means SSBI as sole lead arranger and book runner.

    "Assignment and Acceptance" means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in substantially the form of Exhibit A hereto.

--------------------------------------------------------------------------------

    "Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy" as now and hereafter in effect, or any successor statute.

    "Base Rate" means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the highest of:

    (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank's base rate (which is a rate set by
Citibank based upon various factors including Citibank's costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate);

    (b) the sum of (A) 1/2 of one percent per annum, plus (B) the rate obtained
by dividing (x) the latest three-week moving average of secondary market morning
offering rates in the United States for three-month certificates of deposit of
major United States money market banks (such three-week moving average being
determined weekly by Citibank on the basis of such rates reported by certificate
of deposit dealers to and published by the Federal Reserve Bank of New York or,
if such publication shall be suspended or terminated, on the basis of quotations
for such rates received by Citibank, in either case adjusted to the nearest 1/16
of one percent or, if there is no nearest 1/16 of one percent, to the next
higher 1/16 of one percent), by (y) a percentage equal to 100% minus the average
of the daily percentages specified during such three-week period by the Board of
Governors of the Federal Reserve System for determining the maximum reserve
requirement (including, but not limited to, any marginal reserve requirements
for Citibank in respect of liabilities consisting of or including (among other
liabilities) three-month nonpersonal time deposits of at least $100,000), plus
(C) the average during such three-week period of the daily net annual assessment
rates estimated by Citibank for determining the current annual assessment
payable by Citibank to the Federal Deposit Insurance Corporation for insuring
three-month deposits in the United States; or

    (c) 1/2 of one percent per annum above the Federal Funds Rate.

    "Base Rate Advance" means an Advance which bears interest at a rate per
annum determined on the basis of the Base Rate, as provided in Section 2.06(a).

    "Borrower" means Hormel Foods Corporation, a Delaware corporation.

    "Borrowing" means a borrowing consisting of simultaneous Advances of the
same Type made on the same day pursuant to the same Notice of Borrowing by each
of the Lenders pursuant to Section 2.02(a).

    "Business Day" means a day of the year other than a Saturday or a Sunday on
which banks are not required or authorized to close in New York City or Los
Angeles and, if the applicable Business Day relates to any Eurodollar Rate
Advances, on which dealings are carried on in the London interbank market.

    "Capital Lease" means, with respect to any Person, any lease of any property
by that Person as lessee which would, in conformity with GAAP, be required to be
accounted for as a capital lease on the balance sheet of that Person.

    "Cash" means money, currency or a credit balance in a deposit account.

    "Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof,
(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the

2

--------------------------------------------------------------------------------

date of acquisition thereof and, at the time of acquisition, having the highest
rating generally obtainable from either S&P or Moody's, (c) commercial paper
maturing no more than one year from the date of creation thereof and, at the
time of acquisition, having a rating of A-2 or higher from S&P or P-2 or higher
from Moody's, (d) certificates of deposit or bankers' acceptances maturing
within one year from the date of acquisition thereof issued by any lender,
(e) investments in money market funds having total portfolio asset value in
excess of $100,000,000, (f) investments in industrial revenue bonds supported by
a standby letter of credit provided that the securities have a short-term rating
of A-1 or higher from S&P or P-1 or higher from Moody's or a long-term rating of
A or higher from S&P or from Moody's, and (g) money market preferred stock
(auction preferred stock) with a rating of A-2 or higher from S&P or A or higher
from Moody's.

    "Citibank" means Citibank, N.A.

    "Code" means the Internal Revenue Code of 1986, as amended.

    "Commitment" has the meaning specified in Section 2.01.

    "Commitment Termination Date" means October 25, 2004 or such earlier date as
the Commitments may be terminated pursuant to Section 2.04 or Section 6.01.

    "Compliance Certificate" means a certificate substantially in the form of
Exhibit B hereto, delivered to the Lenders by the Borrower pursuant to
Section 5.01(b) (iii).

    "Convert," "Conversion" and "Converted" each refers to a conversion of
Advances of one Type into Advances of another Type pursuant to Section 2.08.

    "CUSA" means Citicorp USA, Inc.

    "Daily Margin" means, for any date of determination, for the designated
Level, Utilization Ratio applicable to such date of determination and Type of
Advance, the following interest rates per annum:

 
  Daily Margin when
Utilization Ratio
is equal to or
less than 0.50:1.00

--------------------------------------------------------------------------------

  Daily Margin when
Utilization Ratio
is greater than
0.50:1.00

--------------------------------------------------------------------------------

   
  TYPE OF ADVANCE

--------------------------------------------------------------------------------

  TYPE OF ADVANCE

--------------------------------------------------------------------------------

   
  Base Rate
Advance

--------------------------------------------------------------------------------

  EURO Rate
Advance

--------------------------------------------------------------------------------

  Base Rate
Advance

--------------------------------------------------------------------------------

  EURO Rate
Advance

--------------------------------------------------------------------------------

  Level 1   0 % 0.1800 % 0.10 % 0.2800 % Level 2   0 % 0.2150 % 0.10 % 0.3150 %
Level 3   0 % 0.2500 % 0.125 % 0.3750 % Level 4   0 % 0.4000 % 0.175 % 0.5750 %
Level 5   0 % 0.5500 % 0.25 % 0.8000 %

For purposes of this definition, (a) "Utilization Ratio" means, as of any date
of determination, the ratio of (1) the Total Utilization of Commitments to
(2) the aggregate outstanding amount of all Commitments (whether used or unused)
in effect as of such date, (b) if any change in the rating established by S&P or
Moody's with respect to Long-Term Debt shall result in a change in the Level,
the change in the Daily Margin shall be effective as of the date on which such
rating change is publicly announced, and (c) if the ratings established by both
of S&P and Moody's with respect to Long-Term Debt are unavailable for any reason
for any day, then the applicable level for such day shall be deemed to be Level
5 (or, if the Requisite Lenders consent in writing, such other Level as may be
reasonably determined by the Requisite Lenders from a rating with respect to
Long-Term Debt for such day established by another rating agency reasonably
acceptable to the Requisite Lenders).

    "Debt" means (i) indebtedness for borrowed money or for the deferred
purchase price of property or services, (ii) obligations as lessee under Capital
Leases, or (iii) obligations under guarantees in

3

--------------------------------------------------------------------------------

respect of indebtedness or in respect of obligations of others of the kinds
referred to in clause (i) or (ii) above.

    "Designating Lender" has the meaning specified in Section 8.07(g).

    "Documentation Agent" means U.S. Bank National Association, in its capacity
as documentation agent for the Lenders, or any Person serving as its successor.

    "Dollars" and the sign "$" each means lawful money of the United States of
America.

    "Domestic Lending Office" means, with respect to any Lender, the office of
such Lender specified as its "Domestic Lending Office" opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which an
Eligible Assignee became a Lender, or such other office of such Lender as such
Lender may from time to time specify to the Borrower and the Agents.

    "EBITDA" means, for any period, consolidated net income (excluding
extraordinary, unusual, or nonrecurring gains or losses), plus provision for
income taxes of the Borrower and its Subsidiaries, plus interest expense of the
Borrower and its Subsidiaries, plus depreciation expense of the Borrower and its
Subsidiaries, plus amortization of intangibles of the Borrower and its
Subsidiaries, as determined on a consolidated basis in conformity with GAAP.

    "Effective Date" means the date on which all of the conditions in
Section 3.01 were satisfied or waived, which date was October 25, 2001.

    "Eligible Assignee" means (i) a commercial bank organized under the laws of
the United States, or any state thereof, and having a combined capital and
surplus of at least $100,000,000; (ii) a commercial bank organized under the
laws of any other country which is a member of the Organization for Economical
Cooperation and Development (the "OECD"), or a political subdivision of any such
country and having a combined capital and surplus of at least $100,000,000,
provided that such bank is acting through a branch or agency located in the
country in which it is organized or another country which is also a member of
the OECD; and (iii) any Person engaged in the business of lending and that is an
Affiliate of a Lender or of a Person of which a Lender is a Subsidiary.

    "Environmental Law" means any and all statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements or other governmental restrictions of any
federal, state or local governmental authority within the United States or any
State or territory thereof and which relate to the environment or the release of
any materials into the environment.

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

    "ERISA Affiliate" means any Person who for purposes of Title IV of ERISA is
a member of the Borrower's controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Code and the regulations
promulgated and rulings issued thereunder.

    "ERISA Event" means (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, unless the 30-day notice requirement with
respect thereto has been waived by the PBGC; (ii) the provision by the
administrator of any Pension Plan of a notice of intent to terminate such
Pension Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(iii) the cessation of operations at a facility by the Borrower or an ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (iv) the
withdrawal by the Borrower or an ERISA Affiliate from a Multiple Employer Plan
during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (v) the failure by the Borrower or any ERISA
Affiliate to make a payment to a Pension Plan required under Section 302(f)(1)
of ERISA, which Section imposes a lien for failure to make required payments;

4

--------------------------------------------------------------------------------

(vi) the adoption of an amendment to a Pension Plan requiring the provision of
security to such Pension Plan, pursuant to Section 307 of ERISA; or (vii) the
institution by the PBGC of proceedings to terminate a Pension Plan, pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition which, in the
reasonable judgment of the Borrower, might constitute grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
a Pension Plan.

    "Eurocurrency Liabilities" has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

    "Eurodollar Lending Office" means, with respect to any Lender, the office of
such Lender specified as its "Eurodollar Lending Office" opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.

    "Eurodollar Rate Advance" means an Advance that bears interest as provided
in Section 2.06(b).

    "Eurodollar Rate Reserve Percentage" for any Interest Period for any
Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirements (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for member banks in the Federal Reserve System with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.

    "Events of Default" has the meaning specified in Section 6.01.

    "Existing Credit Agreement" means that certain Credit Agreement (Short Term
Facility) dated as of October 31, 2000, by and among the Borrower, the
Administrative Agent, the banks named therein and the other parties thereto.

    "Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

    "GAAP" means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

    "Hormel Foundation" is a Minnesota non-profit corporation organized for
religious, charitable, scientific, literary or educational purposes. The Hormel
Foundation is a public foundation. The Hormel Foundation is the beneficial owner
of 46.20% of common stock of The Hormel Foods Corporation as of October 17,
2001.

    "Hostile Acquisition" means the acquisition of the capital stock or other
equity interests of a Person (the "Target") through a tender offer or similar
solicitation of the owners of such capital stock or other equity interests which
has not been approved (prior to such acquisition) by resolutions of the

5

--------------------------------------------------------------------------------

Board of Directors of the Target or by similar action if the Target is not a
corporation or as to which such approval has been withdrawn.

    "Insufficiency" means, with respect to any Pension Plan, the amount, if any,
of its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

    "Interest Period" means, for each Eurodollar Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance, or on the date of continuation of such Advance as a Eurodollar Rate
Advance upon expiration of successive Interest Periods applicable thereto, or on
the date of Conversion of a Base Rate Advance into a Eurodollar Rate Advance,
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may select in the Notice of Borrowing
or the Notice of Conversion/Continuation for such Advance; provided, however,
that:

     (i) the Borrower may not select any Interest Period in respect of Advances
that ends after the Commitment Termination Date;

    (ii) Interest Periods commencing on the same date for Advances comprising
part of the same Borrowing shall be of the same duration; and

    (iii) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.

    "Lenders" means the Lenders listed on Schedule I hereof and each Eligible
Assignee that shall become a party hereto pursuant to Section 8.07.

    "Level" means Level 1, Level 2, Level 3, Level 4 or Level 5, as the case may
be.

    "Level 1" means that, as of any date of determination, the Long-Term Debt
carries either of the following ratings:

"A+" from S&P
"A1" from Moody's

    "Level 2" means that, as of any date of determination, the criteria of Level
1 are not satisfied and the Long-Term Debt carries either of the following
ratings:

"A" from S&P
"A2" from Moody's

    "Level 3" means that, as of any date of determination, the criteria of
neither Level 1 nor Level 2 are satisfied and the Long-Term Debt carries either
of the following ratings:

"A-" from S&P
"A3" from Moody's

    "Level 4" means that, as of any date of determination, the criteria of
neither Level 1, Level 2 nor Level 3 are satisfied and the Long-Term Debt
carries either of the following ratings:

"BBB+" from S&P
"Baa1" from Moody's

    "Level 5" means that, as of any date of determination, the criteria of
neither Level 1, Level 2, Level 3 nor Level 4 are satisfied.

6

--------------------------------------------------------------------------------

    "Lien" means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement and any lease in the nature thereof).

    "Loan Documents" means this Agreement and the related documents.

    "Long-Term Debt" means senior, unsecured, long term debt securities of the
Borrower.

    "Margin Stock" has the meaning assigned to that term in Regulation U
promulgated by the Board of Governors of the Federal Reserve System, as in
effect from time to time.

    "Material Subsidiary" means any Subsidiary of the Borrower having total
assets in excess of $20,000,000.

    "Moody's" means Moody's Investors Service, Inc.

    "Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate of the
Borrower is making, or is obligated to make, contributions or has Withdrawal
Liability.

    "Multiple Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (i) is maintained for employees of the
Borrower or an ERISA Affiliate and at least one Person other than the Borrower
and its ERISA Affiliates or (ii) was so maintained and in respect of which the
Borrower or an ERISA Affiliate could have liability under Section 4063, 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

    "Net Debt" means amounts incurred by the Borrower and its subsidiaries and
classified as Debt pursuant to clauses (i) and (ii) of the definition thereof
minus the sum of Cash and Cash Equivalents.

    "Net Income" means net income in accordance with GAAP.

    "Net Worth" means minority interests, preferred stock and common stock and
other equity, as shown on the consolidated balance sheet of the Borrower and its
Subsidiaries; provided that there shall be excluded from the calculation of Net
Worth any unrealized gains or losses (net of taxes) on securities available for
sale.

    "Notice of Borrowing" has the meaning specified in Section 2.02(a).

    "Notice of Conversion/Continuation" means a notice substantially in the form
of Exhibit C hereto, delivered to the Administrative Agent by the Borrower
pursuant to Section 2.08.

    "Payment Office" means the principal office of CUSA, located on the date
hereof at 2 Penns Way, Suite 200, New Castle, Delaware 19720 (or such other
place as the Administrative Agent may designate by notice to the Borrower and
the Lenders from time to time).

    "PBGC" means the U.S. Pension Benefit Guaranty Corporation.

    "Pension Plan" means a Single Employer Plan or a Multiple Employer Plan or
both.

    "Person" means an individual, partnership, limited liability company,
corporation, business trust, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

    "Potential Event of Default" means a condition or event which, after notice
or lapse of time or both, would constitute an Event of Default if that condition
or event were not cured or removed within any applicable grace or cure period.

    "Register" has the meaning specified in Section 8.07(d).

    "Requisite Lenders" means at any time Lenders holding greater than 51% of
the then aggregate unpaid principal amount of the Advances held by Lenders, or,
if no such principal amount is then

7

--------------------------------------------------------------------------------

outstanding, Lenders having greater than 51% of the Commitments (provided that,
for purposes hereof, neither the Borrower, nor any of its Affiliates, if a
Lender, shall be included in (i) the Lenders holding such amount of the Advances
or having such amount of the Commitments or (ii) determining the aggregate
unpaid principal amount of the Advances or the total Commitments).

    "S&P" means Standard & Poor's Ratings Group, a division of The McGraw-Hill
Companies.

    "SEC" means the Securities and Exchange Commission and any successor agency.

    "Single Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (i) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and its
ERISA Affiliates or (ii) was so maintained and in respect of which the Borrower
or an ERISA Affiliate could have liability under Section 4062 or 4069 of ERISA
in the event such plan has been or were to be terminated.

    "SPV" has the meaning specified in Section 8.07(g).

    "SSBI" means Salomon Smith Barney Inc.

    "Subsidiary" of any Person means, as of any time of determination, any
corporation, association, partnership, limited liability company or other
business entity of which more than 50% of the total voting power of shares of
stock or other securities entitled to vote in the election of directors,
managers or trustees thereof is at such time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof.

    "Syndication Agent" means SunTrust Bank, in its capacity as syndication
agent for the Lenders, or any Person serving as its successor.

    "Total Utilization of Commitments" means at any date of determination the
aggregate principal amount of all Advances outstanding at such date.

    "Type" means, with reference to an Advance, a Base Rate Advance or a
Eurodollar Rate Advance.

    "Withdrawal Liability" has the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.

    Section 1.02  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding".

    Section 1.03  Accounting Terms.  All accounting terms not specifically
defined herein shall be construed in accordance with GAAP. All computations
determining compliance with financial covenants or terms, including definitions
used therein, shall be prepared in accordance with generally accepted accounting
principles in effect at the time of the preparation of, and in conformity with
those used to prepare, the historical financial statements delivered to the
Lenders pursuant to Section 4.01(e). If at any time the computations for
determining compliance with financial covenants or provisions relating thereto
utilize generally accepted accounting principles different than those then being
utilized in the financial statements being delivered to the Lenders, such
financial statements shall be accompanied by a reconciliation statement.

8

--------------------------------------------------------------------------------




ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES


    Section 2.01  The Advances.  

    (a) Each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make Advances to the Borrower from time to time on any Business
Day during the period from the Effective Date until the Commitment Termination
Date in an aggregate amount not to exceed at any time outstanding the amount set
opposite such Lender's name on Schedule II hereof or, if such Lender has entered
into any Assignment and Acceptance, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 8.07(c), as such
amount may be reduced pursuant to Section 2.04 (such Lender's "Commitment");
provided that (i) in no event shall the aggregate principal amount of Advances
from any Lender outstanding at any time exceed its Commitment then in effect and
(ii) the Total Utilization of Commitments shall not exceed the aggregate
Commitments then in effect.

    (b) Each Borrowing shall be in an aggregate amount not less than $5,000,000
or a multiple of $1,000,000 in excess thereof and shall consist of Advances of
the same Type made on the same day by the Lenders ratably according to their
respective Commitments. Within the limits of each Lender's Commitment, the
Borrower may from time to time borrow, prepay pursuant to Section 2.05(b) and
reborrow under this Section 2.01.

    Section 2.02  Making the Advances.  

    (a) Each Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the date of a proposed Borrowing
consisting of Base Rate Advances and (y) 11:00 A.M. (New York City time) on the
third Business Day prior to the date of a proposed Borrowing consisting of
Eurodollar Rate Advances, by the Borrower to the Administrative Agent, which
shall give to each Lender prompt notice thereof by telecopier. Each such notice
of a Borrowing (a "Notice of Borrowing") shall be sent by telecopier, confirmed
immediately in writing, in substantially the form of Exhibit D hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing comprised of Eurodollar Rate Advances, the
initial Interest Period for each such Advance. The Borrower may, subject to the
conditions herein provided, borrow more than one Borrowing on any Business Day.
Each Lender shall, before 2:00 P.M. (New York City time) in the case of a
Borrowing consisting of Base Rate Advances and before 11:00 A.M. (New York City
time) in the case of a Borrowing consisting of Eurodollar Rate Advances, in each
case on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at its address referred to
in Section 8.02, in same day funds, such Lender's ratable portion of such
Borrowing. After the Administrative Agent's receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower at the
Administrative Agent's aforesaid address.

    (b) Anything in subsection (a) above to the contrary notwithstanding,

     (i) the Borrower may not select Eurodollar Rate Advances for any Borrowing
or with respect to the Conversion or continuance of any Borrowing if the
aggregate amount of such Committed Borrowing or such Conversion or continuance
is less than $10,000,000;

    (ii) there shall be no more than five Interest Periods relating to Committed
Borrowings consisting of Eurodollar Rate Advances outstanding at any time;

9

--------------------------------------------------------------------------------

    (iii) if any Lender shall, at least one Business Day before the date of any
requested Borrowing, notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other governmental authority asserts that
it is unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, the Commitment of such Lender to make
Eurodollar Rate Advances or to Convert all or any portion of Base Rate Advances
shall forthwith be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist and such Lender's then outstanding Eurodollar Rate
Advances, if any, shall be converted to Base Rate Advances as of the end of any
applicable Interest Period or at such earlier time as may be legally required;
to the extent that such affected Eurodollar Rate Advances become Base Rate
Advances, all payments of principal that would have been otherwise applied to
such Eurodollar Rate Advances shall be applied instead to such Lender's Base
Rate Advances; provided that if Requisite Lenders are subject to the same
illegality or assertion of illegality, then the right of the Borrower to select
Eurodollar Rate Advances for such Borrowing or any subsequent Borrowing or to
Convert all or any portion of Base Rate Advances shall forthwith be suspended
until the Administrative Agent shall notify the Borrower that the circumstances
causing such suspension no longer exist, and each Advance comprising such
Borrowing shall be a Base Rate Advance; and

    (iv) if the Requisite Lenders shall, at least one Business Day before the
date of any requested Borrowing, notify the Administrative Agent that the
Adjusted Eurodollar Rate for Eurodollar Rate Advances comprising such Borrowing
will not adequately reflect the cost to such Requisite Lenders of making,
funding or maintaining their respective Eurodollar Rate Advances for such
Borrowing, the right of the Borrower to select Eurodollar Rate Advances for such
Borrowing or any subsequent Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be made as a Base Rate Advance.

    (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund the Advance to be made by such Lender as part of such
Borrowing or by reason of the termination of hedging or other similar
arrangements, in each case when such Advance is not made on such date (other
than by reason of (i) a breach of a Lender's obligations hereunder or (ii) a
suspension of Eurodollar Rate Advances under clauses (iii), (iv) or (v) of
paragraph (b) of this Section 2.02), including without limitation, as a result
of any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III.

    (d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender's ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with

10

--------------------------------------------------------------------------------

interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of the Borrower, the interest rate applicable at the time to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender's
Advance as part of such Borrowing for purposes of this Agreement.

    (e) The failure of any Lender to make the Advance to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

    Section 2.03  Fees.  

    (a)  Facility Fees.  The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee on such Lender's daily average
Commitment, whether used or unused, from the Effective Date in the case of each
Lender and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender until the
Commitment Termination Date, payable quarterly in arrears on the last day of
each March, June, September and December during the term of such Lender's
Commitment, commencing December 31, 2001, and on the Commitment Termination
Date, in an amount equal to the product of (i) such Lender's daily average
Commitment, whether used or unused, in effect during the period for which such
payment that is to be made times (ii) the weighted average rate per annum that
is derived from the rates determined pursuant to the table set forth below based
upon ratings on the Long-Term Debt:

Level


--------------------------------------------------------------------------------

  Facility Fee Rate

--------------------------------------------------------------------------------

  1   0.07 % 2   0.085 % 3   0.125 % 4   0.15 % 5   0.20 %

If any change in the rating established by S&P or Moody's with respect to
Long-Term Debt shall result in a change in the Level, the change in the facility
fee shall be effective as of the date on which such rating change is publicly
announced. If the ratings established by both S&P and Moody's with respect to
Long-Term Debt are unavailable for any reason for any day, then the applicable
Level for purposes of calculating the facility fee for such day shall be deemed
to be Level 5 (or, if the Requisite Lenders consent in writing, such other Level
as may be reasonably determined by the Requisite Lenders from a rating with
respect to Long-Term Debt for such day established by another rating agency
reasonably acceptable to the Requisite Lenders).

    (b)  Agents' Fees.  The Borrower agrees to pay to the Administrative Agent
and the Arranger the fees payable to each such Agent pursuant to the fee letter
dated as of September 21, 2001, among the Borrower, CUSA and SSBI, in the
amounts and at the times specified in such letter.

    Section 2.04  Optional Termination and Reduction of the Commitments.  The
Borrower shall have the right, upon at least three (3) Business Days' notice to
the Administrative Agent, to terminate in whole or reduce ratably in part the
unused portions of the respective Commitments of the Lenders; provided that
(i) each partial reduction shall be in the aggregate amount of $10,000,000 or a
multiple of $1,000,000 in excess thereof, and (ii) the aggregate of the
Commitments of the Lenders shall not be reduced to an amount which is less than
the Total Utilization of Commitments. Once so reduced or terminated pursuant to
this Section 2.04, Commitments of the Lenders shall not be reinstated.

11

--------------------------------------------------------------------------------

    Section 2.05  Repayment and Prepayment of Advances.  

    (a)  Mandatory Repayment on Certain Date.  The Borrower shall repay the
outstanding principal amount of each Advance on the Commitment Termination Date.

    (b)  Voluntary Prepayments of Borrowings.  

     (i) The Borrower shall have no right to prepay any principal amount of any
Advances other than as provided in this subsection (b).

    (ii) The Borrower may, upon notice to the Administrative Agent no later than
11:00 A.M. (New York time) (A) on the date the Borrower proposes to prepay, in
the case of Base Rate Advances and (B) at least five (5) Business Days' notice
to the Administrative Agent in the case of Eurodollar Rate Advances, stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding principal amounts of
the Advances comprising part of the same Borrowing in whole or ratably in part;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than $2,000,000 and multiples of $1,000,000 in excess
thereof, and (y) in the case of any such prepayment of any Eurodollar Rate
Advance, the Borrower shall pay all accrued interest to the date of such
prepayment on the portion of such Eurodollar Rate Advance being prepaid and
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(b).

    Section 2.06  Interest on Advances.  The Borrower shall pay to each Lender
interest accrued on the principal amount of each Advance outstanding from time
to time from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum:

    (a)  Base Rate Advances.  If such Advance is a Base Rate Advance, a rate per
annum equal at all times to (i) the Base Rate in effect from time to time plus
(ii) the Applicable Margin, if any, payable quarterly in arrears on the last day
of each March, June, September and December during the term of this Agreement,
commencing December 31, 2001, and on the Commitment Termination Date; provided
that any amount of principal, interest, fees and other amounts payable under
this Agreement (including, without limitation, the principal amount of Base Rate
Advances, but excluding the principal amount of Eurodollar Rate Advances) which
is not paid when due (whether at stated maturity, by acceleration or otherwise)
shall bear interest from the date on which such amount is due until such amount
is paid in full, payable on demand, at a rate per annum equal at all times to 2%
per annum above the Base Rate in effect from time to time.

    (b)  Eurodollar Rate Advances.  If such Advance is a Eurodollar Rate
Advance, a rate per annum equal at all times during the Interest Period for such
Advance to the sum of (i) the Adjusted Eurodollar Rate for such Interest Period
plus (ii) the Applicable Margin, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on the day which occurs during such Interest Period three months from
the first day of such Interest Period; provided that any principal amount of any
Eurodollar Rate Advance which is not paid when due (whether at stated maturity,
by acceleration or otherwise) shall bear interest from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to (A) during the Interest Period applicable to
such Eurodollar Rate Advance, the greater of (x) 2% per annum above the Base
Rate in effect from time to time and (y) 2% per annum above the rate per annum
required to be paid on such amount immediately prior to the date on which such
amount became due and (B) after the expiration of such Interest Period, 2% per
annum above the Base Rate in effect from time to time.

12

--------------------------------------------------------------------------------

    Section 2.07  Interest Rate Determination.  The Administrative Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Administrative Agent for purposes of Section 2.06(a) or
2.06(b).

    Section 2.08  Voluntary Conversion or Continuation of Advances.  

    (a) The Borrower may on any Business Day, upon delivery of a Notice of
Conversion/Continuation to the Administrative Agent not later than 12:00 noon
(New York City time) on the third Business Day prior to the date of such Notice
of Conversion/Continuation, and subject to the provisions of Section 2.02(b),
(1) Convert all Advances of one Type comprising the same Borrowing into Advances
of another Type and (2) upon the expiration of any Interest Period applicable to
Advances which are Eurodollar Rate Advances, continue all (or, subject to
Section 2.02(b), any portion of) such Advances as Eurodollar Rate Advances and
the succeeding Interest Period(s) of such continued Advances shall commence on
the last day of the Interest Period of the Advances to be continued; provided,
however, that any Conversion of any Eurodollar Rate Advances into Base Rate
Advances shall be made on, and only on, the last day of an Interest Period for
such Eurodollar Rate Advances. Each such Notice of Conversion/Continuation
shall, within the restrictions specified above, specify (i) the date of such
continuation or Conversion, (ii) the Advances (or, subject to Section 2.02(b),
any portion thereof) to be continued or Converted, (iii) if such continuation is
of, or such Conversion is into, Eurodollar Rate Advances, the duration of the
Interest Period for each such Advance, and (iv) in the case of a continuation of
or a Conversion into a Eurodollar Rate Advance, that no Potential Event of
Default or Event of Default has occurred and is continuing.

    (b) If, upon the expiration of the then existing Interest Period applicable
to any Advance which is a Eurodollar Rate Advance, the Borrower shall not have
delivered a Notice of Conversion/Continuation in accordance with this
Section 2.08, then such Advance shall upon such expiration automatically be
Converted to a Base Rate Advance.

    (c) After the occurrence of and during the continuance of a Potential Event
of Default or an Event of Default, the Borrower may not elect to have an Advance
be made or continued as, or Converted into, a Eurodollar Rate Advance after the
expiration of any Interest Period then in effect for that Advance.

    Section 2.09  Increased Costs.  

    (a) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements in the case of
Eurodollar Rate Advances included in the Eurodollar Rate Reserve Percentage) in
or in the interpretation of any law or regulation or (ii) the compliance with
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances, then the Borrower shall from time to time, upon demand
by such Lender (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided that
Borrower shall have no obligation to pay an additional amount in respect of any
increased cost attributable to the period before 90 days prior to the date of
such demand. A certificate as to the amount and manner of calculation of such
increased cost, submitted to the Borrower and the Administrative Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.

    (b) If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such

13

--------------------------------------------------------------------------------

Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender's commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), the Borrower
shall immediately pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender's commitment
to lend hereunder; provided that Borrower shall have no obligation to pay an
additional amount in respect of any additional amount attributable to the period
before 90 days prior to the date of such demand. A certificate as to such
amounts and the manner of calculation thereof submitted to the Borrower and the
Administrative Agent by such Lender shall be conclusive and binding for all
purposes, absent manifest error.

    (c) If a Lender shall change its Applicable Lending Office, such Lender
shall not be entitled to receive any greater payment under Section 2.09 or 2.11
than the amount such Lender would have been entitled to receive if it had not
changed its Applicable Lending Office, unless such change was made at the
request of the Borrower or at a time when the circumstances giving rise to such
greater payment did not exist.

    Section 2.10  Payments and Computations.  

    (a) The Borrower shall make each payment hereunder not later than 1:00 P.M.
(New York City time) on the day when due in Dollars to the Administrative Agent
at its address referred to in Section 8.02 in same day funds. Subject to the
immediately succeeding sentence, the Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or facility fees ratably (other than amounts payable
pursuant to Section 2.09 or 2.11) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon receipt of principal or interest paid after an
Event of Default and an acceleration or a deemed acceleration of amounts due
hereunder, the Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest ratably
in accordance with each Lender's outstanding Advances (other than amounts
payable pursuant to Section 2.09 or 2.11) to the Lenders for the account of
their respective Applicable Lending Offices. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

    (b) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Adjusted Eurodollar Rate or
the Federal Funds Rate and of facility fees shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or such fees are payable. Each determination by
the Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

    (c) Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest or

14

--------------------------------------------------------------------------------

facility fee, as the case may be; provided, however, if such extension would
cause payment of interest on or principal of Eurodollar Rate Advances to be made
in the next following calendar month, such payment shall be made on the next
preceding Business Day.

    (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.

    Section 2.11  Taxes.  

    (a) Any and all payments by the Borrower hereunder shall be made, in
accordance with Section 2.10, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding (i) in the
case of each Lender and each Agent, taxes imposed on its income, and franchise
taxes imposed on it, by the jurisdiction under the laws of which such Lender or
such Agent (as the case may be) is organized or any political subdivision
thereof or in which its principal office is located, (ii) in the case of each
Lender taxes imposed on its net income, and franchise taxes imposed on it, by
the jurisdiction of such Lender's Applicable Lending Office or any political
subdivision thereof and (iii) in the case of each Lender and each Agent, taxes
imposed by the United States by means of withholding at the source if and to the
extent that such taxes shall be in effect and shall be applicable on the date
hereof in the case of each Bank and on the effective date of the Assignment and
Acceptance pursuant to which it became a Lender in the case of each other
Lender, on payments to be made to the Agents or such Lender's Applicable Lending
Office (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as "Taxes"). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender or either Agent, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.11) such Lender or such Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

    (b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from the execution, delivery or registration of, or otherwise
with respect to, this Agreement (hereinafter referred to as "Other Taxes").

    (c) The Borrower will indemnify each Lender and each Agent for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.11) paid by such Lender or such Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date such Lender or such Agent (as the case may be) makes written demand
therefor.

15

--------------------------------------------------------------------------------



    (d) Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Administrative Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing payment thereof.

    (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement, in the case of each Bank, and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender, in the case of each other
Lender, and from time to time thereafter if requested in writing by the Borrower
(but only so long as such Lender remains lawfully able to do so), shall provide
the Borrower with (i) Internal Revenue Service Form W-8BEN or W-8EC1, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
to establish that such Lender is not subject to United States withholding tax
with respect to any payments to such Lender of interest payable under this
Agreement and (ii) to the extent it does not act or ceases to act for its own
account with respect to any sums paid or payable to such Lender hereunder (for
example, in the case of a typical participation by such Lender), Internal
Revenue Service Form W-8IMY or any successor form prescribed by the Internal
Revenue Service to establish that the Lender is not acting for its own account
with respect to a portion of any such sums paid or payable to such Lender. If
the form provided by a Lender at the time such Lender first becomes a party to
this Agreement indicates a United States interest withholding tax rate in excess
of zero, withholding tax at such rate shall be considered excluded from "Taxes"
as defined in Section 2.11(a).

    (f)  For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.11(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under the first sentence of subsection (e) above), such Lender shall
not be entitled to indemnification under Section 2.11(a) with respect to Taxes
imposed by the United States; provided, however, that should a Lender become
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrower shall, at the expense of such Lender, take such steps as the Lender
shall reasonably request to assist the Lender to recover such Taxes.

    (g) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.11 shall survive the payment in full of principal and interest
hereunder.

    Section 2.12  Sharing of Payments, Etc.  If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances made by it (other than
pursuant to Section 2.09 or 2.11) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances made by them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender's ratable share (according to the proportion
of (i) the amount of such Lender's required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.12 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

16

--------------------------------------------------------------------------------

    Section 2.13  Evidence of Debt.  

    (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Advance owing to such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

    (b) The Register maintained by the Administrative Agent pursuant to
Section 8.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date,
amount and tenor, as applicable, of each Borrowing, the Type of Advances
comprising such Borrowing and the Interest Period applicable thereto, (ii) the
terms of each Assignment and Acceptance delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder, and (iv) the amount of
any sum received by the Administrative Agent from the Borrower hereunder and
each Lender's share thereof.

    (c) The entries made in the Register shall be conclusive and binding for all
purposes, absent manifest error.

    (d) If, in the opinion of any Lender, a promissory note or other evidence of
debt is required, appropriate or desirable to reflect or enforce the
indebtedness of the Borrower resulting from the Advances made, or to be made, by
such Lender to the Borrower, then, upon request of such Lender, the Borrower
shall promptly execute and deliver to such Lender a promissory note
substantially in the form of Exhibit E, payable to the order of such Lender in
an amount up to the maximum amount of Advances payable or to be payable by the
Borrower to the Lender from time to time hereunder.

    Section 2.14  Use of Proceeds.  

    (a) Advances shall be used by the Borrower for commercial paper backup and
for general corporate purposes, including acquisition financing; provided that
proceeds of Advances and proceeds of commercial paper as to which this Agreement
provides backup shall not be used for any Hostile Acquisition.

    (b) No portion of the proceeds of any Advances under this Agreement shall be
used by the Borrower or any of its Subsidiaries in any manner which might cause
the Advances or the application of such proceeds to violate, or require any
Lender to make any filing or take any other action under, Regulation U,
Regulation T, or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board or to violate the Securities
Exchange Act of 1934, in each case as in effect on the date or dates of such
Advances and such use of proceeds.

    Section 2.15  Substitution of Lenders.  If any Lender requests compensation
from the Borrower under Section 2.09(a) or (b) or Section 2.11, the Borrower
shall have the right, with the assistance of the Agents, to seek one or more
Eligible Assignees (which may be one or more of the Lenders) reasonably
satisfactory to the Administrative Agent and the Borrower to purchase the
Advances and assume the Commitments of such Lender, and the Borrower, the
Administrative Agent, such Lender, and such Eligible Assignees shall execute and
deliver an appropriately completed Assignment and Acceptance pursuant to
Section 8.07(a) hereof to effect the assignment of rights to and the assumption
of obligations by such Eligible Assignees; provided that (i) such requesting
Lender shall be entitled to compensation under Section 2.09 and 2.11 for any
costs incurred by it prior to its replacement, (ii) no Event of Default, or
Potential Event of Default, has occurred and is continuing, (iii) the Borrower
has satisfied all of its obligations under the Loan Documents relating to such
Lender, including without limitation obligations, if any, under Section 8.04(b)
and (iv) the Borrower shall have paid the Administrative Agent a $3,500
administrative fee if such replacement Lender is not an existing Lender.

17

--------------------------------------------------------------------------------


ARTICLE III

CONDITIONS OF EFFECTIVENESS AND LENDING


     Section 3.01  Conditions Precedent to Effectiveness.  

    (a) The effectiveness of the Agreement is subject to the prior or concurrent
satisfaction of the following conditions and the Administrative Agent shall
receive for the account of each Lender party to the Agreement the following,
each, unless otherwise noted, dated the Effective Date, and in form and
substance satisfactory to the Administrative Agent and the Arranger:

     (i) Copies of resolutions of the Board of Directors of the Borrower (or its
Executive Committee, together with evidence of the authority of the Executive
Committee) approving this Agreement, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement, certified as of a recent date prior to the Effective Date;

    (ii) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the other documents to be
delivered by the Borrower hereunder;

    (iii) Certified copies of the Borrower's Certificate of Incorporation,
together with good standing certificates from the state of Delaware and the
State of Minnesota, each to be dated a recent date prior to the Effective Date;

    (iv) Copies of the Borrower's Bylaws, certified as of the Effective Date by
their respective Secretary or an Assistant Secretary;

    (v) Executed originals of this Agreement and the other documents to be
delivered by the Borrower hereunder;

    (vi) A favorable opinion of Mahlon C. Schneider, Senior Vice President and
General Counsel to the Borrower, substantially in the form of Exhibit F hereto;

   (vii) A favorable opinion of O'Melveny & Myers LLP, counsel for the Agents,
substantially in the form of Exhibit G hereto;

   (viii) A certificate of an authorized officer of the Borrower to the effect
that since October 28, 2000, there has been no material adverse change in the
business, condition (financial or otherwise), results of operations or prospects
of the Borrower and its Subsidiaries, taken as a whole;

    (ix) A certificate of an authorized officer of the Borrower, in form and
substance satisfactory to the Administrative Agent, to the effect that (i) the
representations and warranties in Section 4.01 are correct on and as of the
Effective Date, to the same extent as though made on and as of the Effective
Date, except to the extent that any such representation or warranty expressly
relates only to an earlier date, in which case they were correct as of such
earlier date; (b) such Borrower has performed in all material respects all
agreements and satisfied all conditions which this Agreement provides shall be
performed and satisfied by it on or before the Effective Date; and (c) no event
has occurred and is continuing, or would result from the Borrowings made on and
as of the Effective Date or from the application of the proceeds from such
Borrowings, which constitutes an Event of Default or a Potential Event of
Default;

    (x) Payment of up front fees to the Lenders, as agreed by and among the
Arranger, Lenders and the Borrower;

18

--------------------------------------------------------------------------------

    (xi) Evidence of (i) the contemporaneous repayment of any indebtedness of
the Borrower under the Existing Credit Agreement (including borrowings and
accrued interest), (ii) the contemporaneous payment of fees payable, if any, by
the Borrower under the Existing Credit Agreement and (iii) the contemporaneous
termination of the Existing Credit Agreement on the Effective Date.

    (b) The Administrative Agent shall have received such other approvals,
opinions or documents as the Requisite Lenders through the Administrative Agent
may reasonably request (which request shall be made in sufficient time to allow
the Borrower to comply therewith).

    Section 3.02  Conditions Precedent to Each Borrowing.  The obligation of
each Lender to make an Advance on the occasion of a Borrowing (including the
initial Borrowing) shall be subject to the further conditions precedent that
(x) the Administrative Agent shall have received a Notice of Borrowing with
respect thereto in accordance with Section 2.02 and (y) on the date of such
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing such statements are true):

     (i) The representations and warranties of the Borrower contained in
Section 4.01 (other than in Section 4.01(e)(ii)) are correct on and as of the
date of such Borrowing, before and after giving effect to such Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates only to an earlier date, in which case they were correct as of such
earlier date;

    (ii) No event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or a Potential Event of Default.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


    Section 4.01  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

    (a)  Due Organization, etc.  The Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation. Each Material Subsidiary is listed in Schedule 4.01(a) and is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation in which failure to be so duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation would have a material adverse effect on the
business, condition (financial or otherwise), results of operations or prospects
of the Borrower and its Subsidiaries, taken as a whole. The Borrower and each of
its Material Subsidiaries are qualified to do business in and are in good
standing under the laws of each jurisdiction in which failure to be so qualified
would have a material adverse effect on the business, condition (financial or
otherwise), results of operations or prospects of the Borrower and its
Subsidiaries, taken as a whole.

    (b)  Due Authorization, etc.  The execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents are within the
Borrower's corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Borrower's Certificate of
Incorporation or (ii) applicable law or any material contractual restriction
binding on or affecting the Borrower or any of its Material Subsidiaries.

19

--------------------------------------------------------------------------------

    (c)  Governmental Consent.  No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, other than those that have been
obtained, all of which are listed on Schedule 4.01(c).

    (d)  Validity.  This Agreement is the legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its terms
subject to the effect of applicable bankruptcy, insolvency, arrangement,
moratorium and other similar laws affecting creditors' rights generally and to
the application of general principles of equity.

    (e)  Condition of the Borrower.  (i) The consolidated balance sheet of the
Borrower and its Subsidiaries as at October 28, 2000, and the related
consolidated statements of income and retained earnings of the Borrower and its
Subsidiaries for the fiscal year then ended, copies of which have been
previously furnished to each Bank, fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as at such date and the results
of the operations of the Borrower and its Subsidiaries for the periods ended on
such dates, all in accordance with GAAP consistently applied, and (ii) since
October 28, 2000, there has been no material adverse change in the business,
condition (financial or otherwise), results of operations or prospects of the
Borrower and its Subsidiaries, taken as a whole.

    (f)  Litigation.  (i) There is no pending action, investigation or
proceeding against the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator, and (ii) to the knowledge of the Borrower,
there is no pending or threatened action, investigation or proceeding affecting
the Borrower or any of its Subsidiaries before any court, governmental agency or
arbitrator, which, in either case, in the reasonable judgement of the Borrower
could reasonably be expected to materially adversely affect the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole,
or with respect to actions of third parties, which purports to affect the
legality, validity or enforceability of this Agreement or the other Loan
Documents.

    (g)  Margin Regulations.  The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System), and no proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in any manner that violates, or would
cause a violation of Regulation T, Regulation U or Regulation X. Less than
10 percent of the fair market value of the assets of (i) the Borrower or
(ii) the Borrower and its Subsidiaries consists of Margin Stock.

    (h)  Payment of Taxes.  The Borrower and each of its Subsidiaries have filed
or caused to be filed all material tax returns (federal, state, local and
foreign) required to be filed and paid all material amounts of taxes shown
thereon to be due, including interest and penalties, except for such taxes as
are being contested in good faith and by proper proceedings and with respect to
which appropriate reserves are being maintained by the Borrower or any such
Subsidiary, as the case may be.

    (i)  Governmental Regulation.  The Borrower is not subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act or the Investment Company Act of 1940, each as amended,
or to any Federal or state statute or regulation limiting its ability to incur
indebtedness for money borrowed. No Subsidiary of the Borrower is subject to any
regulation that would limit the ability of the Borrower to enter into or perform
its obligations under this Agreement.

    (j)  ERISA.  

     (i) No ERISA Event which might result in liability of the Borrower or any
of its ERISA Affiliates in excess of $10,000,000 (or, in the case of an event
described in clause (v) of the

20

--------------------------------------------------------------------------------

definition of ERISA Event, $750,000) (other than for premiums payable under
Title IV of ERISA) has occurred or is reasonably expected to occur with respect
to any Pension Plan.

    (ii) Schedule B (Actuarial Information) to the most recently completed
annual report prior to the Effective Date (Form 5500 Series) for each Pension
Plan, which report has been filed with the Internal Revenue Service by the
Borrower or an ERISA Affiliate, copies of which have been furnished to the
Agents, is complete and, to the best knowledge of the Borrower, accurate, and
since the date of such Schedule B there has been no material adverse change in
the funding status of any such Pension Plan.

    (iii) Neither the Borrower nor any ERISA Affiliate has incurred, or, to the
best knowledge of the Borrower, is reasonably expected to incur, any Withdrawal
Liability to any Multiemployer Plan which has not been satisfied or which is or
might be in excess of $10,000,000.

    (iv) Neither the Borrower nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and, to the best knowledge of the Borrower, no Multiemployer Plan is reasonably
expected to be in reorganization or to be terminated within the meaning of Title
IV of ERISA.

    (k)  Compliance With Law; Environmental Matters.  (i) The Borrower and each
of its Subsidiaries are in compliance in all material respects with all
statutes, regulations, rules and orders of any court or other governmental
authority applicable to them (including all Environmental Laws) the
non-compliance with which could reasonably be expected to have a material
adverse effect on the business, condition (financial or otherwise), results of
operations or prospects of the Borrower and its Subsidiaries, taken as a whole,
and (ii) there has been no "release or threatened release of a hazardous
substance" (as defined by the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.) or any other
release, emission or discharge into the environment of any hazardous or toxic
substance, pollutant or other materials from the Borrower's or its Subsidiaries'
property other than as permitted under applicable Environmental Law and other
than those which would not have a material adverse effect on the business,
condition (financial or otherwise), results of operations or prospects of the
Borrower and its Subsidiaries, taken as a whole. Other than disposals (A) for
which the Borrower has been indemnified in full or (B) which would not have a
material adverse effect on the business, condition (financial or otherwise),
results of operations or prospects of the Borrower and its Subsidiaries, taken
as a whole, all "hazardous waste" (as defined by the Resource Conservation and
Recovery Act, 42 U.S.C. §6901 et seq. (1976) and the regulations thereunder, 40
CFR Part 261 ("RCRA")) generated at the Borrower's or any Subsidiaries'
properties have in the past been and shall continue to be disposed of at sites
which maintain valid permits under RCRA and any applicable state or local
Environmental Law.

    (l)  Disclosure.  As of the Effective Date, to the best of the Borrower's
knowledge, no representation or warranty of the Borrower or any of its
Subsidiaries contained in this Agreement or any other Loan Document or in any
other document, certificate or written statement furnished to the Banks by or on
behalf of the Borrower or any of its Subsidiaries contains any untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements contained in such agreements, documents, certificates and
statements not misleading in light of the circumstances in which the same were
made.

21

--------------------------------------------------------------------------------


ARTICLE V

COVENANTS OF THE BORROWER


    Section 5.01  Affirmative Covenants.  So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will,
unless the Requisite Lenders shall otherwise consent in writing:

    (a)  Compliance with Laws, Etc.; Taxes.  Comply, and cause each of its
Subsidiaries to comply, with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, (i) complying with all
Environmental Laws and (ii) paying before the same become delinquent (x) all
taxes, assessments, governmental charges and levies imposed upon it or upon its
property and (y) all lawful claims that, if unpaid, might by law become a lien
upon their property; provided, however, that neither the Borrower nor any such
Subsidiary shall be required to pay or discharge any such tax, assessment,
charge, levy or claim (A) that is being contested in good faith and by proper
proceedings and for which appropriate reserves are being maintained, or (B) the
failure to pay or discharge which would not have a material adverse effect on
the business, condition (financial or otherwise), results of operations or
prospects of the Borrower and its Subsidiaries, taken as a whole.

    (b)  Reporting Requirements.  Furnish to the Administrative Agent (in
sufficient quantity for delivery to each Lender) for prompt distribution by the
Administrative Agent to the Lenders:

     (i) as soon as available and in any event within 55 days after the end of
each of the first three quarters of each fiscal year of the Borrower,
consolidated balance sheets as of the end of such quarter and consolidated
statements of source and application of funds of the Borrower and its
Subsidiaries and consolidated statements of income and retained earnings of the
Borrower and its Subsidiaries for such quarter and the period commencing at the
end of the previous fiscal year and ending with the end of such quarter and
certified by the chief financial officer or chief accounting officer of the
Borrower;

    (ii) as soon as available and in any event within 100 days after the end of
each fiscal year of the Borrower, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, containing financial statements
(including a consolidated balance sheet and consolidated statement of income and
cash flows of the Borrower and its Subsidiaries) for such year, certified by and
accompanied by an opinion of Ernst & Young LLP or other nationally recognized
independent public accountants. The opinion shall be unqualified (as to going
concern, scope of audit and disagreements over the accounting or other treatment
of offsets) and shall state that such consolidated financial statements present
fairly in all material respects the financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in conformity with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;

    (iii) together with each delivery of the report of the Borrower and its
Subsidiaries pursuant to subsections (i) and (ii) above, a Compliance
Certificate for the relevant accounting period executed by the chief financial
officer, treasurer or assistant treasurer of the Borrower demonstrating in
reasonable detail compliance during and at the end of such accounting periods
with the restriction contained in Section 5.02(d) (and setting forth the
arithmetical computation required to show such compliance) and stating that the
signer has reviewed the terms of this Agreement and has made, or caused to be
made under his or her supervision, a review in reasonable detail of the
transactions and condition of the Borrower and its Subsidiaries during the
accounting period covered by such financial statements and that such review has
not disclosed the existence at the end of such accounting period, and that

22

--------------------------------------------------------------------------------

the signer does not have knowledge of the existence as at the date of the
compliance certificate, of any condition or event that constitutes an Event of
Default or Potential Event of Default or, if any such condition or event existed
or exists, specifying the nature and period of existence thereof and what action
the Borrower has taken, is taking and proposes to take with respect thereto;

    (iv) as soon as possible and in any event within five days after the
occurrence of each Event of Default and each Potential Event of Default,
continuing on the date of such statement, a statement of an authorized financial
officer of the Borrower setting forth details of such Event of Default or event
and the action which the Borrower has taken and proposes to take with respect
thereto;

    (v) promptly after any material change in accounting policies or reporting
practices, notice and a description in reasonable detail of such change;

    (vi) promptly and in any event within 30 days after the Borrower or any
ERISA Affiliate knows or has reason to know that any ERISA Event referred to in
clause (i) of the definition of ERISA Event with respect to any Pension Plan has
occurred which might result in liability to the PBGC in excess of $500,000 a
statement of the chief accounting officer of the Borrower describing such ERISA
Event and the action, if any, that the Borrower or such ERISA Affiliate has
taken or proposes to take with respect thereto;

   (vii) promptly and in any event within 15 days after the Borrower or any
ERISA Affiliate knows or has reason to know that any ERISA Event (other than an
ERISA Event referred to in (vi) above) with respect to any Pension Plan has
occurred which might result in liability to the PBGC in excess of $500,000, a
statement of the chief accounting officer of the Borrower describing such ERISA
Event and the action, if any, that the Borrower or such ERISA Affiliate has
taken or proposes to take with respect thereto;

   (viii) promptly and in any event within five Business Days after receipt
thereof by the Borrower or any ERISA Affiliate from the PBGC, copies of each
notice from the PBGC of its intention to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan;

    (ix) promptly and in any event within 15 days after receipt thereof by the
Borrower or any ERISA Affiliate from the sponsor of a Multiemployer Plan, a copy
of each notice received by the Borrower or any ERISA Affiliate concerning
(w) the imposition of Withdrawal Liability by a Multiemployer Plan in excess of
$500,000, (x) the determination that a Multiemployer Plan is, or is expected to
be, in reorganization within the meaning of Title IV of ERISA, (y) the
termination of a Multiemployer Plan within the meaning of Title IV of ERISA or
(z) the amount of liability incurred, or expected to be incurred, by the
Borrower or any ERISA Affiliate in connection with any event described in
clause (w), (x) or (y) above;

    (x) promptly after the commencement thereof, notice of all material actions,
suits and proceedings before any court or government department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Borrower or any of its Subsidiaries, of the type described in Section 4.01(f);

    (xi) promptly after the occurrence thereof, notice of (A) any event which
makes any of the representations contained in Section 4.01(k) inaccurate in any
material respect or (B) the receipt by the Borrower of any notice, order,
directive or other communication from a governmental authority alleging
violations of or noncompliance with any Environmental Law which could reasonably
be expected to have a material adverse effect on the business, condition
(financial or otherwise), results of operations or prospects of the Borrower and
its Subsidiaries, taken as a whole;

23

--------------------------------------------------------------------------------

   (xii) promptly after any change in the rating established by S&P or Moody's,
as applicable, with respect to Long-Term Debt, a notice of such change, which
notice shall specify the new rating, the date on which such change was publicly
announced, and such other information with respect to such change as any Lender
through either Agent may reasonably request;

   (xiii) promptly after the sending or filing thereof, copies of all reports
which the Borrower sends to any of its public security holders, and copies of
all reports and registration statements which the Borrower files with the SEC or
any national security exchange;

   (xiv) promptly after the Borrower or any ERISA Affiliate creates any employee
benefit plan to provide health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of the Borrower or
any of its ERISA Affiliates (except as provided in Section 4980B of the Code and
except as provided under the terms of any employee welfare benefit plans
provided pursuant to the terms of collective bargaining agreements) under the
terms of which the Borrower and/or any of its ERISA Affiliates are not permitted
to terminate such benefits, a notice detailing such plan; and

   (xv) such other information respecting the condition or operations, financial
or otherwise, of the Borrower or any of its Subsidiaries as any Lender through
the Administrative Agent may from time to time reasonably request.

    (c)  Corporate Existence, Etc.  Preserve and maintain, and cause each of its
Material Subsidiaries to preserve and maintain, at all times its fundamental
business and preserve and keep in full force and effect its corporate existence
(except as permitted under Section 5.02(b) hereof) and all rights, franchises
and licenses necessary or desirable in the normal conduct of its business;
provided, however, that this paragraph (c) shall not apply in any case when, in
the good faith business judgment of the Borrower, such preservation or
maintenance is neither necessary nor appropriate for the prudent management of
the business of the Borrower.

    (d)  Inspection.  Permit, and cause each of its Material Subsidiaries to
permit, any authorized representative designated by the Administrative Agent or
any Lender; at the expense of the Administrative Agent or such Lender, to visit
and inspect any of the properties of the Borrower or any of its Material
Subsidiaries, including its and their financial and accounting records, and to
take copies and to take extracts therefrom, and discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants, all during normal hours, upon reasonable notice and as often as may
be reasonably requested.

    (e)  Insurance.  Maintain, and cause each of its Material Subsidiaries to
maintain, insurance to such extent and covering such risks as is usual for
companies engaged in the same or similar business and on request will advise the
Lenders of all insurance so carried.

    (f)  Maintenance of Properties.  Keep, and cause each of its Subsidiaries
to, maintain or cause to be maintained in good repair, working order and
condition, ordinary wear and tear or damage from casualty excepted, all material
properties used or useful in the business of such Borrower and its Subsidiaries
and from time to time will make or use its reasonable efforts to cause to be
made all appropriate repairs, renewals and replacements thereof.

24

--------------------------------------------------------------------------------



    (g)  Maintenance of Books, Etc.  Keep, and cause each of its Subsidiaries to
keep, proper books of records and accounts, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each of its domestic Subsidiaries in accordance with GAAP and with
respect to foreign Subsidiaries in accordance with customary accounting
standards in the applicable jurisdiction, in each case consistently applied and
consistent with prudent business practices.

    Section 5.02  Negative Covenants.  So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, without the written
consent of the Requisite Lenders:

    (a)  Liens, Etc.  The Borrower will not create or suffer to exist, or permit
any of its Subsidiaries to create or suffer to exist, any Lien, upon or with
respect to any of its properties, whether now owned or hereafter acquired, or
assign, or permit any of its Subsidiaries to assign, any right to receive
income, in each case to secure or provide for the payment of any Debt of any
Person, unless the Borrower's obligations hereunder shall be secured equally and
ratably with, or prior to, any such Debt; provided however that the foregoing
restriction shall not apply to the following Liens which are permitted:

     (i) Liens on assets of any Subsidiary of the Borrower existing at the time
such Person becomes a Subsidiary (other than any such Lien created in
contemplation of becoming a Subsidiary);

    (ii) purchase money Liens upon or in any property acquired or held by the
Borrower or any Subsidiary in the ordinary course of business to secure the
purchase price of such property or to secure Debt incurred solely for the
purpose of financing the acquisition of such property (provided that the amount
of Debt secured by such Lien does not exceed 100% of the purchase price of such
property and transaction costs relating to such acquisition) and Liens existing
on such property at the time of its acquisition (other than any such Lien
created in contemplation of such acquisition); and the interest of the lessor
thereof in any property that is subject to a Capital Lease;

    (iii) any Lien securing Debt that was incurred prior to or during
construction or improvement of property for the purpose of financing all or part
of the cost of such construction or improvement, provided that the amount of
Debt secured by such Lien does not exceed 100% of the fair market value of such
property after giving effect to such construction or improvement;

    (iv) any Lien securing Debt of a Subsidiary owing to the Borrower;

    (v) Liens resulting from any extension, renewal or replacement (or
successive extensions, renewals or replacements), in whole or in part, of any
Debt secured by any Lien referred to in clauses (i), (ii) and (iii) above so
long as (x) the aggregate principal amount of such Debt shall not increase as a
result of such extension, renewal or replacement and (y) Liens resulting from
any such extension, renewal or replacement shall cover only such property which
secured the Debt that is being extended, renewed or replaced;

    (vi) Liens on accounts receivable resulting from the sale of such accounts
receivable by the Borrower or a Subsidiary of the Borrower, so long as, at any
time, the aggregate outstanding amount of such accounts receivable does not,
together with the amount of Debt secured by Liens permitted by clause (vii),
exceed 10% of the consolidated stockholder's equity of the Borrower and its
consolidated Subsidiaries; and

   (vii) Liens other than Liens described in clauses (i) through (vi) hereof,
whether now existing or hereafter arising, securing Debt in an aggregate amount
that does not, together

25

--------------------------------------------------------------------------------

with the amount of accounts receivable subject to Liens permitted by
clause (vi), exceed 10% of the consolidated stockholder's equity of the Borrower
and its consolidated Subsidiaries.

    (b)  Restrictions on Fundamental Changes.  The Borrower will not, and will
not permit any of its Material Subsidiaries to, merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or a substantial portion of its
assets (whether now owned or hereafter acquired) to any Person, or enter into
any partnership, joint venture, syndicate, pool or other combination, unless no
Event of Default or Potential Event of Default has occurred and is continuing or
would result therefrom and, in the case of a merger or consolidation of the
Borrower, (i) the Borrower is the surviving entity or (ii) the surviving entity
assumes all of the Borrower's obligations under this Agreement in a manner
satisfactory to the Requisite Lenders.

    (c)  Plan Terminations.  The Borrower will not, and will not permit any
ERISA Affiliate to, terminate any Pension Plan so as to result in liability of
the Borrower or any ERISA Affiliate to the PBGC in excess of $25,000,000, or
permit to exist any occurrence of an event or condition which reasonably
presents a material risk of a termination by the PBGC of any Pension Plan with
respect to which the Borrower or any ERISA Affiliate would, in the event of such
termination, incur liability to the PBGC in excess of $25,000,000.

    (d)  Maximum Debt Ratio.  The Borrower will not permit the ratio of (i) Net
Debt as of the end of any fiscal quarter to (ii) EBITDA, for each period
consisting of the four consecutive fiscal quarters then ended, to exceed 2.50 to
1.00.


ARTICLE VI

EVENTS OF DEFAULT


    Section 6.01  Events of Default.  If any of the following events ("Events of
Default") shall occur and be continuing:

    (a) The Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable or the Borrower shall fail to pay any interest on
any Advance or any fees or other amounts payable hereunder within five Business
Days of the date due; or

    (b) Any representation or warranty made or deemed made by the Borrower
herein or by the Borrower pursuant to this Agreement (including any notice,
certificate or other document delivered hereunder) shall prove to have been
incorrect in any material respect when made; or

    (c) The Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in this Agreement (other than any term, covenant or
agreement contained in Section 5.01(b)(iv), 5.01(c) or 5.02) on its part to be
performed or observed and the failure to perform or observe such other term,
covenant or agreement shall remain unremedied for 30 days after the Borrower
obtains knowledge of such breach or (ii) any term, covenant or agreement
contained in Section 5.01(b)(iv), 5.01(c) or 5.02; or

    (d) The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal amount
at least equal to 2% of consolidated net worth of the Borrower and its
consolidated Subsidiaries in the aggregate (but excluding Debt arising under
this Agreement) of the Borrower or such Subsidiary (as the case may be), when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or the Borrower or any of its Subsidiaries
shall fail to perform or observe any other agreement, term or condition
contained in any agreement or instrument relating to any such Debt (or if any
other event or

26

--------------------------------------------------------------------------------

condition of default under any such agreement or instrument shall exist) and
such failure, event or condition shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
failure, event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable as a result of such failure, event or condition; or

    (e) The Borrower or any of its Material Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for a substantial part of
its property and, in the case of any such proceeding instituted against it (but
not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or

    (f)  Any judgment or order for the payment of money in excess of 2% of
consolidated net worth of the Borrower and its consolidated Subsidiaries,
individually or in the aggregate, shall be rendered against the Borrower or any
of its Material Subsidiaries and either (i) enforcement proceedings shall have
been commenced by any creditor upon a final or nonappealable judgment or order
or (ii) there shall be any period of 10 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

    (g) 

     (i) Any ERISA Event with respect to a Pension Plan shall have occurred and,
30 days after notice thereof shall have been given to the Borrower by the
Administrative Agent, (x) such ERISA Event shall still exist and (y) the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Pension Plan and the Insufficiency of any and all other
Pension Plans with respect to which an ERISA Event shall have occurred and then
exist (or in the case of a Pension Plan with respect to which an ERISA Event
described in clause (iii) through (vi) of the definition of ERISA Event shall
have occurred and then exist, the liability related thereto) is equal to or
greater than $25,000,000; or

    (ii) The Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred an aggregate Withdrawal
Liability for all years to such Multiemployer Plan in an amount that, when
aggregated with all other amounts then required to be paid to Multiemployer
Plans by the Borrower and its ERISA Affiliates as Withdrawal Liability
(determined as of the date of such notification), exceeds $25,000,000 and it is
reasonably likely that all amounts then required to be paid to Multiemployer
Plans by the Borrower and its ERISA Affiliates as Withdrawal Liability will
exceed $25,000,000; or

    (iii) The Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and it is reasonably likely that as a result of such reorganization or
termination the aggregate annual contributions of the Borrower and its ERISA
Affiliates to all Multiemployer Plans that are then in reorganization or being

27

--------------------------------------------------------------------------------

terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan year of such Multiemployer Plan immediately
preceding the plan year in which the reorganization or termination occurs by an
amount exceeding $25,000,000; or

    (h) 

     (i) any Person or two or more Persons (other than the Hormel Foundation)
acting in concert shall have acquired beneficial ownership or the right to
acquire beneficial ownership (within the meaning of Rule 13d-3 of the SEC under
the Securities Exchange Act of 1934), directly or indirectly, of securities of
the Borrower (or other securities convertible into such securities) representing
35% or more of the combined voting power of all securities of the Borrower
entitled to vote in the election of directors, other than securities having such
power only by reason of the happening of a contingency ("Share Acquisition"); or

    (ii) individuals who either (1) have been directors of the Borrower for the
prior 24-month period or (2) were nominated or elected by directors in office
during such period (but prior to any Share Acquisition) shall cease for any
reason to constitute a majority of the board of directors of the Borrower;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Requisite Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Requisite Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower or any of its Subsidiaries under the Bankruptcy Code or the expiration
of the 60-day grace period provided in Section 6.01(e), (A) the obligation of
each Lender to make Advances shall automatically be terminated and (B) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower.


ARTICLE VII

ADMINISTRATIVE AGENT


    Section 7.01  Authorization and Action.  Each Lender hereby appoints and
authorizes CUSA to act as the Administrative Agent under this Agreement and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
the Advances and other amounts owing hereunder), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite
Lenders, and such instructions shall be binding upon all Lenders; provided,
however, that the Administrative Agent shall not be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to any of the Loan Documents or applicable law. The Administrative
Agent agrees to give to each Lender prompt notice of each notice given to it by
the Borrower pursuant to the terms of the Loan Documents.

    Section 7.02  Agents' Reliance, Etc.  Neither the Agents nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them

28

--------------------------------------------------------------------------------

under or in connection with any of the Loan Documents, except for their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Agents: (i) may treat the Lender that made any Advance as the
payee thereof until the Administrative Agent receives and accepts an Assignment
and Acceptance entered into by such Lender, as assignor, and an Eligible
Assignee, as assignee, as provided in Section 8.07; (ii) may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) make no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements, warranties
or representations (whether written or oral) made in or in connection with any
of the Loan Documents; (iv) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of the Loan Documents on the part of the Borrower or to inspect the
property (including the books and records) of the Borrower; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of any of the Loan Documents
or any other instrument or document furnished pursuant hereto; and (vi) shall
incur no liability under or in respect of any of the Loan Documents by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier) believed by it to be genuine and signed or sent by the proper
party or parties.

    Section 7.03  CUSA and Affiliates.  With respect to its respective
Commitment and the respective Advances made by it, CUSA shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not an Agent; and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated, include CUSA respectively in its
individual capacity. CUSA and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, acquire equity interests in and
generally engage in any kind of commercial banking, investment banking, trust,
financial advisory, underwriting or other business with, the Borrower, any of
its Subsidiaries and other Affiliates and any Person who may do business with or
own securities of the Borrower or any such Subsidiary or Affiliate, all as if
CUSA was not an Agent and without any duty to account therefor or provide notice
thereof, to the Lenders. The Lenders acknowledge that, pursuant to such
activities, CUSA and its Affiliates may receive information regarding the
Borrower or its Affiliates (including information that may be subject to
confidentiality obligations in favor of the Borrower or an Affiliate) and
acknowledge that the Administrative Agent shall not be under any obligation to
provide such information to them.

    Section 7.04  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to, and the representations and warranties
contained, in Section 4.01 and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

    Section 7.05  Indemnification.  The Lenders agree to indemnify the Agents
(to the extent not reimbursed by the Borrower), ratably according to the
respective principal amounts of the Advances then held by each of them (or if no
such Advances are at the time outstanding or if any such Advances are held by
Persons which are not Lenders, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against any such Agent in any way relating to or arising out of
any of the Loan Documents or any action taken or omited by such Agent under any
of the Loan Documents, provided that no Lender shall be liable for any portion
of such liabilities, obligations,

29

--------------------------------------------------------------------------------

losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent's gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
such Agent promptly upon demand for its ratable share of any reasonable
out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
syndication, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, the Loan Documents, to the extent that such
Agent is not reimbursed for such expenses by the Borrower.

    Section 7.06  Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower and may be removed at any time with or without cause by the Requisite
Lenders. Upon any such resignation or removal, the Requisite Lenders shall have
the right to appoint a successor Administrative Agent (such Administrative
Agent, so long as no Event of Default has occurred and is continuing, being
reasonably acceptable to the Borrower). If no successor Administrative Agent
shall have been so appointed by the Requisite Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent's
giving of notice of resignation or the Requisite Lenders' removal of the
retiring Administrative Agent, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
commercial bank organized under the laws of the United States of America or of
any State thereof or any Bank and, in each case having a combined capital and
surplus of at least $100,000,000 (and so long as no Event of Default has
occurred and is continuing, that is reasonably acceptable to the Borrower). Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. After any retiring Administrative Agent's resignation or removal
hereunder as Administrative Agent, the provisions of this Article VII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under the Loan Documents.

    Section 7.07  Other Agents  None of the Lenders identified on the facing
page of this Agreement or elsewhere herein as a "Syndication Agent", a
"Documentation Agent", or an "Arranger" shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.


ARTICLE VIII

MISCELLANEOUS


    Section 8.01  Amendments, Etc.  No amendment or waiver of any provision of
this Agreement, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Borrower and the Requisite Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders, do any of the following: (a) waive any of
the conditions specified in Section 3.01, (b) increase the Commitments of the
Lenders or subject the Lenders to any additional obligations, (c) reduce the
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder,
(e) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, which shall be
required for the

30

--------------------------------------------------------------------------------

Lenders or any of them to take any action hereunder or (f) amend Section 2.14 or
this Section 8.01; and provided, further, that no amendment, waiver or consent
shall, unless in writing and signed by an Agent in addition to the Lenders
required above to take such action, affect the rights or duties of such Agent
under this Agreement.

    Section 8.02  Notices, Etc.  All notices and other communications provided
for hereunder shall be in writing (including telecopier communication) and
mailed, telecopied or delivered, if to the Borrower, at its address at 1 Hormel
Place, Austin, Minnesota 55912-3690, Attn: Treasurer, Telecopier (507) 434-6731,
Telephone (507) 437-5922; if to any Bank, at its Domestic Lending Office
specified opposite its name on Schedule I hereto; if to any other Lender, at its
Domestic Lending Office specified in the Assignment and Acceptance pursuant to
which it became a Lender; if to the Administrative Agent at its address at
Citicorp USA, Inc., Global Loans Operations, 2 Penns Way, Suite 200, New Castle,
Delaware 19720; Attention: Brian Maxwell, Telecopier (302) 894-6120, Telephone
(302) 894-6023 (with copy of notices, other than those given pursuant to
Sections 2.1 through 2.13 hereof, to Citicorp USA, Inc., 500 W. Madison Street,
7th Floor, Chicago, Illinois; Attention: Shafique Janmohamed), Telecopier
(312) 876-3288, Telephone (312) 876-3272, or, as to the Borrower or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the Borrower and the Administrative Agent. All such
notices and communications shall, when personally delivered, mailed or
telecopied, be effective when personally delivered, after five (5) days after
being deposited in the mails, or when confirmed by telecopy response,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II or VII shall not be effective until received by the
Administrative Agent.

    Section 8.03  No Waiver; Remedies.  No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

    Section 8.04  Costs, Expenses and Indemnification.  

    (a) The Borrower agrees, regardless of whether the Effective Date occurs, to
pay promptly on demand all reasonable costs and out-of-pocket expenses of the
Administrative Agent in connection with the preparation, execution, delivery,
administration, syndication, modification and amendment of this Agreement, and
the other documents to be delivered hereunder or thereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent (including the allocated time charges of the Administrative
Agent's legal departments, as their respective internal counsel) with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities under this Agreement. The Borrower further agrees to pay
promptly on demand all costs and expenses of the Agents and of each Lender, if
any (including, without limitation, reasonable counsel fees and out-of-pocket
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement and the other documents to be
delivered hereunder or thereunder, including, without limitation, reasonable
counsel fees and out-of-pocket expenses in connection with the enforcement of
rights under this Section 8.04(a).

    (b) If any payment of principal of any Eurodollar Rate Advance is made or
any Eurodollar Rate Advance is assigned pursuant to Section 2.15 other than on
the last day of the interest period for such Advance, as a result of a payment
pursuant to Section 2.05 or acceleration of the maturity of the Advances
pursuant to Section 6.01 or for any other reason, the Borrower shall, upon
demand by any Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender any amounts
required to compensate such Lender for any additional losses, costs or expenses
which it may reasonably incur as a result of

31

--------------------------------------------------------------------------------

such payment, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such Advance; provided that conversion of a
Eurodollar Rate Advance to a Base Rate Advance in accordance with the provisions
of Section 2.02(b)(iii) shall not be considered a payment for purposes of this
Section 8.04(b).

    (c) The Borrower agrees to indemnify and hold harmless each Agent, each
Lender and each director, officer, employee, agent, attorney and affiliate of
each Agent and each Lender (each an "indemnified person") in connection with any
expenses, losses, claims, damages or liabilities to which an Agent, a Lender or
such indemnified persons may become subject, insofar as such expenses, losses,
claims, damages or liabilities (or actions or other proceedings commenced or
threatened in respect thereof) arise out of the transactions referred to in this
Agreement or arise from any use or intended use of the proceeds of the Advances,
or in any way arise out of activities of the Borrower that violate Environmental
Laws, and to reimburse each Agent, each Lender and each indemnified person, upon
their demand, for any reasonable legal or other out-of-pocket expenses incurred
in connection with investigating, defending or participating in any such loss,
claim, damage, liability, or action or other proceeding, whether commenced or
threatened (whether or not such Agent, such Lender or any such person is a party
to any action or proceeding out of which any such expense arises).
Notwithstanding the foregoing, the Borrower shall have no obligation hereunder
to an indemnified person with respect to indemnified liabilities which have
resulted from the gross negligence, bad faith or willful misconduct of such
indemnified person.

    (d) To the extent permitted by law, the Borrower shall not assert, and
hereby waives, any claim against any indemnified person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with or as a result
of this Agreement, any other Loan Document, any transaction contemplated by the
Loan Documents, any Advance or the use of proceeds thereof.

    Section 8.05  Right of Set-off.  Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (time or demand, provisional or final, or general, but not
special) at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of the Borrower against any and all
of the obligations of the Borrower now or hereafter existing under this
Agreement that are then due and payable, whether or not such Lender shall have
made any demand under this Agreement. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender; provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which such Lender may have.

    Section 8.06  Binding Effect; Entire Agreement.  

    (a) This Agreement shall be deemed to have been executed and delivered when
it shall have been executed by the Borrower and the Administrative Agent and
when the Administrative Agent shall have been notified by each Bank that such
Bank has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and permitted assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of all Lenders.

    (b) This Agreement (including the Schedules and Exhibits attached hereto)
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and

32

--------------------------------------------------------------------------------

supersede all prior agreements, understandings and negotiations, both written
and oral, among the parties with respect to such subject matter.

    Section 8.07  Assignments and Participations.  

    (a) Each Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and the Advances owing to it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all of the assigning Lender's rights and obligations
under this Agreement, (ii) after giving effect to any such assignment, (1) the
assigning Lender shall no longer have any Commitment or (2) the amount of the
Commitment of both the assigning Lender and the Eligible Assignee party to such
assignment (in each case determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall not be less than $5,000,000
and assigned amounts must be in increments of $1,000,000, (iii) each such
assignment shall be to an Eligible Assignee, (iv) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, and a
processing and recordation fee of $3,500 to the Administrative Agent, and
(v) the Borrower (unless an Event of Default shall exist and be continuing) and
the Administrative Agent shall have consented to such assignment, which consent
shall not be unreasonably withheld, unless such assignment is to an Affiliate of
a Lender, in which case no such consent shall be necessary (but such Lender
shall notify the Borrower and the Administrative Agent of any such assignment to
an Affiliate of an Assigning Lender). Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto); provided that with respect to any amounts payable as of the date of
such assignment pursuant to Sections 2.09, 2.11 or 8.04, the Borrower shall have
no greater obligation to the assignee than it had to the assignor. Any Lender
may at any time pledge or assign all or any portion of its rights hereunder to a
Federal Reserve Bank; provided, that no such pledge or assignment shall release
such Lender from any of its obligations hereunder.

33

--------------------------------------------------------------------------------



    (b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any of the Loan
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any of the Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (ii) such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under any of the Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (iii) such assignee
confirms that it has received a copy of the Loan Documents, together with copies
of the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agents, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (v) such assignee confirms that it
is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Administrative
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

    (c) Within five (5) days of its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee (together with a processing and recordation fee of $3,500 with
respect thereto) and upon evidence of consent of the Borrower (if no Event of
Default has occurred and is continuing) and the Administrative Agent thereto,
which consent shall not be unreasonably withheld, the Administrative Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit A hereto, (1) accept such Assignment and
Acceptance and (2) record the information contained therein in the Register. All
communications with the Borrower with respect to such consent of the Borrower
shall be sent pursuant to Section 8.02.

    (d) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, the Commitment Termination Date of, and principal
amount of the Advances owing to, each such Lender from time to time (the
"Register"). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of the Loan Documents. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

    (e) Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it; provided, however, that (i) such Lender's obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Advance for all purposes
of this Agreement, (iv) the Borrower, the Administrative Agent

34

--------------------------------------------------------------------------------

and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under the Loan
Documents, (v) no Lender shall grant any participation under which the
participant shall have rights to require such Lender to take or omit to take any
action hereunder or under the other Loan Documents or approve any amendment to
or waiver of this Agreement or the other Loan Documents, except to the extent
such amendment or waiver would: (A) extend the Commitment Termination Date; or
(B) reduce the interest rate or the amount of principal or fees applicable to
Advances or the Commitment in which such participant is participating or change
the date on which interest, principal or fees applicable to Advances or the
Commitment in which such participant is participating are payable, and (vi) the
Person purchasing such participation shall agree to customary provisions
relating to the confidentiality of non-public information received by such
Person in connection with its purchase of the participation.

    (f)  Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
Participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from such Lender.

    (g) 

     (i) Notwithstanding anything to the contrary contained herein, any Lender
(a "Designating Lender") may grant to one or more special purpose funding
vehicles (each, an "SPV"), identified as such in writing from time to time by
the Designating Lender to the Administrative Agent and the Borrower, the option
to provide to the Borrower all or any part of any Loan that such Designating
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (1) nothing herein shall constitute a commitment by any
SPV to make any Loan, (2) if an SPV elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Designating Lender
shall be obligated to make such Loan pursuant to the terms hereof and (3) the
Designating Lender shall remain liable for any indemnity or other payment
obligation with respect to its Commitment hereunder. The making of a Loan by an
SPV hereunder shall utilize the Commitment of the Designating Lender to the same
extent, and as if, such Loan were made by such Designating Lender;

    (ii) As to any Loans or portion thereof made by it, each SPV shall have all
the rights that a Lender making such Loans or portion thereof would have had
under this Agreement; provided, however, that each SPV shall have granted to its
Designating Lender an irrevocable power of attorney to deliver and receive all
communications and notices under this Agreement (and any related documents) and
to exercise on such SPV's behalf, all of such SPV's voting rights under this
Agreement. No additional Note shall be required to evidence the Loans or portion
thereof made by an SPV; and the related Designating Lender shall be deemed to
hold its Note (if any) as agent for such SPV to the extent of the Loans or
portion thereof funded by such SPV. In addition, any payments for the account of
any SPV shall be paid to its Designating Lender as agent for such SPV;

    (iii) Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or payment under this Agreement for which a Lender would otherwise be
liable; if an SPV, but for the operation of this sentence, would have liability
for any such indemnity or payment, the Designating Lender shall be liable;

    (iv) In addition, notwithstanding anything to the contrary contained in this
Section 8.07(g) or otherwise in this Agreement, any SPV may (1) at any time and
without

35

--------------------------------------------------------------------------------

paying any processing fee therefore, assign or participate all or a portion of
its interest in any Loans to the Designating Lender or to any financial
institutions providing liquidity and/or credit support to or for the account of
such SPV to support the funding or maintenance of Loans; provided that the
Designating Lender in the event of an assignment or participation to any other
financial institution shall remain liable for any indemnity or other payment
obligation with respect to its Commitment, and shall be obligated to make such
Loan pursuant to the terms hereof and of its Commitment and (2) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancements to such SPV.

    Section 8.08  Confidentiality.  Each Agent and each Lender agrees, insofar
as is legally possible, to use its reasonable best efforts to keep in confidence
all financial data and other information relative to the affairs of the Borrower
heretofore furnished or which may hereafter be furnished to it pursuant to the
provisions of this Agreement; provided, however, that this Section 8.08 shall
not be applicable to information which is or becomes available to a Lender from
a source other than the Borrower; and provided further that such obligation of
each Agent and each Lender shall be subject to each Agent's and each Lender's
(a) obligation to disclose such information pursuant to a request or order under
applicable laws and regulations or pursuant to a subpoena or other legal
process, (b) right to disclose any such information to bank examiners, its
affiliates, bank, auditors, accountants and its counsel and other Agents and
Lenders, and (c) right to disclose any such information, (i) in connection with
the transactions set forth herein including assignments and sales of
participation interests pursuant to Section 8.07 hereof or (ii) in or in
connection with any litigation or dispute involving the Agents, the Lenders and
the Borrower or any transfer or other disposition by such Lender of any of its
Advances or other extensions of credit by such Lender to the Borrower or any of
its Subsidiaries, provided that information disclosed pursuant to this proviso
shall be so disclosed subject to such procedures as are reasonably calculated to
maintain the confidentiality thereof.

    Section 8.09  Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

    Section 8.10  Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

    Section 8.11  Consent to Jurisdiction; Waiver of Immunities.  The Borrower
hereby irrevocably submits to the jurisdiction of any New York state or Federal
court sitting in New York, New York in any action or proceeding arising out of
or relating to this Agreement, and the Borrower hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such New York state or Federal court. The Borrower hereby irrevocably waives,
to the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding. The Borrower agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section 8.11 shall affect the right of any
Lender or Agent to serve legal process in any other manner permitted by law or
affect the right of any Lender or Agent to bring any action or proceeding
against the Borrower or its property in the courts of any other jurisdiction.

    Section 8.12  Waiver of Trial by Jury.  THE BORROWER, THE BANKS, THE AGENTS
AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, OTHER LENDERS EACH HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including
without limitation contract claims,

36

--------------------------------------------------------------------------------

tort claims, breach of duty claims and all other common law and statutory
claims. The Borrower, the Banks, the Agents and, by its acceptance of the
benefits hereof, other Lenders each (i) acknowledges that this waiver is a
material inducement for the Borrower, the Lenders and the Agents to enter into a
business relationship, that the Borrower, the Lenders and the Agents have
already relied on this waiver in entering into this Agreement or accepting the
benefits thereof, as the case may be, and that each will continue to rely on
this waiver in their related future dealings and (ii) further warrants and
represents that each has reviewed this waiver with its legal counsel, and that
each knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
In the event of litigation, this Agreement may be filed as a written consent to
a trial by the court.

[Remainder of page intentionally left blank]

37

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

    HORMEL FOODS CORPORATION
 
 
By
/s/ JOEL W. JOHNSON   

--------------------------------------------------------------------------------

    Name: Joel W. Johnson
Title: Chairman, President & CEO
 
 
Notice Address:
Attn: Treasurer
1 Hormel Place
Austin, Minnesota 55912-3680


S–1

--------------------------------------------------------------------------------

    CITICORP USA, INC., as Administrative
Agent and a Lender
 
 
By
/s/ SHAFIQUE JANMOHAMED   

--------------------------------------------------------------------------------

    Name: Shafique Janmohamed
Title: Managing Director
 
 
Notice Address:
Global Loans Operations
Attn: Brian Maxwell
2 Penns Way, Suite 200
New Castle, Delaware 19702


S–2

--------------------------------------------------------------------------------

    SUNTRUST BANK
(As a Lender)
 
 
By
/s/ HUGH E. BROWN   

--------------------------------------------------------------------------------

    Name: Hugh E. Brown
Title: Vice President
 
 
Notice Address:
Attn: Hugh Brown
303 Peachtree Street
Third Floor
Atlanta, Georgia 30308


S–3

--------------------------------------------------------------------------------

    U.S. BANK NATIONAL ASSOCIATION
 
 
By
/s/ NOEL AUSTIN   

--------------------------------------------------------------------------------

    Name: Noel Austin
Title: President, Austin Minnesota Branch
 
 
Notice Address:
Attn: Noel Austin
         301 North Main Street
         Austin, MN 55912


S–4

--------------------------------------------------------------------------------

    THE FUJI BANK, LIMITED
 
 
By
/s/ PETER L. CHINNICI   

--------------------------------------------------------------------------------

    Name: Peter L. Chinnici
Title: Senior Vice President & Group Head
 
 
Notice Address:
Corporate Banking Division
Attn: James S. Bell
225 W. Wacker Drive, Suite 2000
Chicago, Illinois 60606


S–5

--------------------------------------------------------------------------------

    BANK ONE, NA (Main Office Chicago)
(As a Lender)
 
 
By
/s/ JENNIFER A. GILPIN   

--------------------------------------------------------------------------------

    Name: Jennifer A. Gilpin
Title: Director
 
 
Notice Address:
1 Bank One Plaza-14th Fl
Suite IL1-0088
Chicago, IL 60670-0088


S–6

--------------------------------------------------------------------------------




SCHEDULE I
APPLICABLE LENDING OFFICES


Bank


--------------------------------------------------------------------------------

  Domestic Lending Office

--------------------------------------------------------------------------------

  Eurodollar Lending Office

--------------------------------------------------------------------------------

Citicorp USA, Inc.   Citicorp USA, Inc.
Citibank Agency Services
2 Penns Way, Suite 200
New Castle, DE 19720
Telephone: (302) 894-6023
Facsimile: (302) 894-6120   Citicorp USA, Inc.
Citibank Agency Services
2 Penns Way, Suite 200
New Castle, DE 19720
Telephone: (302) 894-6023
Facsimile: (302) 894-6120
SunTrust Bank
 
SunTrust Bank
25 Park Place
MC 1941, 21st Floor
Attention: Barbara Thomas
Atlanta, GA 30302
Telephone: (404) 658-4237
Facsimile: (404) 230-1940
 
SunTrust Bank
25 Park Place
MC 1941, 21st Floor
Attention: Barbara Thomas
Atlanta, GA 30302
Telephone: (404) 658-4237
Facsimile: (404) 230-1940
US Bank National Association
 
U.S. Bank National Association
301 North Main Street
Austin, MN 55912
Attention: Noel Austin
Telephone: (507) 433-0210
Facsimile: (507) 433-0214
 
U.S. Bank National Association
301 North Main Street
Austin, MN 55912
Attention: Noel Austin
Telephone: (507) 433-0210
Facsimile: (507) 433-0214
Bank One, NA
(Main Office Chicago)
 
Bank One, NA
One Bank One Plaza
Chicago, IL 60670
Attention: Karan Hannusch
Telephone: (312) 732-8968
Facsimile: (312) 732-2715
 
Bank One, NA
One Bank One Plaza
Chicago, IL 60670
Attention: Karan Hannusch
Telephone: (312) 732-8968
Facsimile: (312) 732-2715
The Fuji Bank, Limited
(New York Branch)
 
The Fuji Bank, Limited
95 Christopher Columbus Drive
Jersey City, NJ 07302
Attention: Tina Catapano
Telephone: (201) 432-1980
Facsimile: (201) 432-6805
 
The Fuji Bank, Limited
95 Christopher Columbus Drive
Jersey City, NJ 07302
Attention: Tina Catapano
Telephone: (201) 432-1980
Facsimile: (201) 432-6805

Schedule I–1

--------------------------------------------------------------------------------




SCHEDULE II


BANKS' COMMITMENTS
Hormel Foods Corporation
$150,000,000 Revolving Credit Agreement

BANK


--------------------------------------------------------------------------------

  COMMITMENT

--------------------------------------------------------------------------------

Citicorp USA, Inc.   $ 40,000,000
SunTrust Bank
 
$
30,000,000
US Bank National Association
 
$
30,000,000
Bank One, NA (Main Office Chicago)
 
$
25,000,000
The Fuji Bank, Limited (New York Branch)
 
$
25,000,000

Schedule II–1

--------------------------------------------------------------------------------


SCHEDULE 4.01(a)
MATERIAL SUBSIDIARIES


1.Hormel Financial Services Corporation, a Minnesota corporation

2.Hormel Foods, LLC, a Minnesota Limited Liability Company

3.Jennie-O Turkey Store, Inc., a Minnesota corporation

4.Hormel Foods International Corporation, a Delaware corporation

5.Vista International Packaging Company, a Wisconsin corporation

6.Dan's Prize, a Minnesota corporation

7.Mountain Prairie, LLC a Colorado Limited Liability Company


Schedule 4.01(a)

--------------------------------------------------------------------------------


SCHEDULE 4.01(c)
GOVERNMENT CONSENTS


None.

Schedule 4.01(c)

--------------------------------------------------------------------------------




EXHIBIT A


[FORM OF ASSIGNMENT AND ACCEPTANCE]

Dated as of            ,      

    Reference is made to that certain Revolving Credit Agreement, dated as of
October 25, 2001 (the "Credit Agreement"), among HORMEL FOODS CORPORATION (the
"Borrower"), the Lenders party thereto, Citicorp USA, Inc., as Administrative
Agent (the "Administrative Agent"), and the other Agents party thereto. Terms
defined in the Credit Agreement are used herein with same meaning.

    [            ] (the "Assignor") and [            ] (the "Assignee") agree as
follows:

    1.  The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, without recourse, that interest
in and to all of the Assignor's rights and obligations under the Credit
Agreement as of the date hereof which represents the percentage interest
specified in Section 1 of Schedule 1 of the outstanding rights and obligations
of all Lenders under the Credit Agreement, including, without limitation, such
interest in the Assignor's Commitment and in all outstanding Advances (if any)
owing to the Assignor. After giving effect to such sale and assignment, the
Assignee's Commitment and the aggregate principal amount of Advances outstanding
on the date hereof and owing to the Assignee will be as set forth in Section 2
of Schedule 1.

    2.  The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty (except as provided in clause (i) above) and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or any other instrument or document
furnished pursuant thereto or with respect to the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any guarantor or any other person or the
performance or observance by the Borrower, any guarantor or any other party of
any of its obligations under the Credit Agreement or any other instrument or
document furnished pursuant thereto.

    3.  (a) The Assignee (i) confirms and agrees that it has received a copy of
the Credit Agreement, any amendments or waivers thereto and any other documents
furnished pursuant thereto, which in each case have been requested by it,
together with copies of any financial statements requested by it, and that it
has, independently and without reliance on the Assignor, the Administrative
Agent or any other Agent or Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Acceptance and agrees that it shall have no recourse
against the Assignor with respect to any matters relating thereto; (ii) agrees
that it will, independently and without reliance upon the Assignor, any
Administrative Agent or any other Agent or Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
and any other documents or instruments furnished pursuant thereto;
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Administrative Agent, by the terms thereof, together with
such powers as are reasonably incidental thereto; (iv) confirms that it is an
Eligible Assignee; (v) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; [and] (vi) specifies as its Domestic
Lending Office and Eurodollar Lending Office and address for notices the
respective offices previously notified to the Administrative Agent pursuant to
the Credit Agreement[; and (vii) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying

Exhibit A–1

--------------------------------------------------------------------------------

as to the Assignee's status for the purposes of determining exemption from
United States withholding taxes with respect to all payments to be made to the
Assignee under the Credit Agreement or such other documents as are necessary to
indicate that all such payments are subject to withholding taxes at a rate
reduced by any applicable tax treaty].

    (b) If the Assignee is a person subject to ERISA, the Assignee represents
and warrants that the execution, delivery and performance of this Assignment and
Acceptance, and the purchase of the interest being assigned to it hereby, will
not involve any prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code, other than a prohibited transaction which is
covered by a currently effective class exemption granted by the U.S. Department
of Labor pursuant to Section 408(a) of ERISA and Section 4975(C)(2) of the Code.

    4.  Following the execution of this Assignment and Acceptance by the
Assignor and the Assignee, the Assignor will deliver this Assignment and
Acceptance to the Administrative Agent for acceptance and recording. The
effective date for this Assignment and Acceptance shall be the date of
acceptance hereof by the Administrative Agent unless otherwise specified on
Schedule 1 hereto (the "Assignment Effective Date").

    5.  Upon such acceptance and recording by the Administrative Agent, as of
the Assignment Effective Date, (i) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in the Credit Agreement and in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in the Credit
Agreement and in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement and the other
instruments and documents furnished pursuant thereto. The Assignee hereby
acknowledges that the other parties to the Credit Agreement are intended
third-party beneficiaries of this Assignment and Acceptance insofar as, after
giving effect to this Assignment and Acceptance, the Assignee shall have the
obligations of a Lender thereunder.

    6.  Upon such acceptance and recording by the Administrative Agent, from and
after the Assignment Effective Date, the Administrative Agent shall make all
payments under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and fees
with respect thereto) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Assignment Effective Date directly between themselves.

    7.  This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

    8.  This Assignment and Acceptance may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.

    IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

[Remainder of page intentionally left blank]

Exhibit A–2

--------------------------------------------------------------------------------




SCHEDULE 1
TO
ASSIGNMENT AND ACCEPTANCE
Dated as of            , 20      


Section 1

  Percentage interest   %    

--------------------------------------------------------------------------------

  (as percentage of total         Credit Agreement Advances/
Commitments of all Lenders)    

Section 2

  Assignee's Commitment   $    

--------------------------------------------------------------------------------

  Aggregate Outstanding Principal         Amount of Advances Owing to Assignee  
$    

--------------------------------------------------------------------------------

Section 3

  Assignment Effective Date:       , 20        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    [                                      ],     as Assignor
 
 
By
 
         

--------------------------------------------------------------------------------

      Title:            

--------------------------------------------------------------------------------


 
 
[                                      ],     as Assignee
 
 
By
 
         

--------------------------------------------------------------------------------

      Title:            

--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

Exhibit A–3

--------------------------------------------------------------------------------

Accepted this      day of            ,      

Citicorp USA, Inc., as Administrative Agent

By            

--------------------------------------------------------------------------------

    Name:         Title:        

Accepted this      day of            ,      

Hormel Foods Corporation, as Borrower

By            

--------------------------------------------------------------------------------

    Name:         Title:        

Exhibit A–4

--------------------------------------------------------------------------------



EXHIBIT B


[FORM OF COMPLIANCE CERTIFICATE]

COMPLIANCE CERTIFICATE


THE UNDERSIGNED HEREBY CERTIFY THAT:

    (1) I am the duly elected [Title] of HORMEL FOODS CORPORATION, a Delaware
corporation ("Company");

    (2) I have reviewed the terms of that certain Revolving Credit Agreement,
dated as of October 25, 2001, as amended, supplemented or otherwise modified to
the date hereof (said Credit Agreement, as so amended, supplemented or otherwise
modified, being the "Credit Agreement", the terms defined therein and not
otherwise defined in this Certificate (including Attachment No. 1 annexed hereto
and made a part hereof) being used in this Certificate as therein defined), by
and among the Company, the financial institutions listed therein as Lenders,
Citicorp USA, Inc., as Administrative Agent, and the other Agents party thereto
and the terms of the other Loan Documents, and I have made, or have caused to be
made under my supervision, a review in reasonable detail of the transactions and
condition of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements; and

    (3) The examination described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Potential Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate[, except as set forth below].

    [Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
the Company has taken, is taking, or proposes to take with respect to each such
condition or event:

--------------------------------------------------------------------------------

  ]

    The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this            day of            ,       pursuant to subsection
5.01(b)(iii) of the Credit Agreement.

    Hormel Foods Corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

Exhibit B–1

--------------------------------------------------------------------------------




ATTACHMENT NO. 1
TO COMPLIANCE CERTIFICATE


    This Attachment No. 1 is attached to and made a part of a Compliance
Certificate dated as of            ,      and pertains to the period
from            ,      to            ,      . Subsection references herein
relate to subsections of the Credit Agreement.

Ratio of Net Debt to EBITDA, Section 5.02(d)

a.   Indebtedness for borrowed money or for the deferred purchase price of
property or services.   $      
b.
 
Obligations under Capital Leases
 
$      
c.
 
Outstanding Debt at end of period (a plus b)
 
$      
d.
 
Cash and Cash Equivalents
 
$      
e.
 
Net Debt (c minus d)
 
$      
f.
 
Consolidated Net Income
 
$      
g.
 
Provision for taxes
 
$      
h.
 
Interest expense
 
$      
i.
 
Depreciation and amortization
 
$      
j.
 
Extraordinary losses
 
$      
k.
 
Extraordinary gains
 
$      
l.
 
EBITDA for four fiscal quarter period (f plus g plus h plus i plus j minus k)
 
$      
m.
 
Ratio of Net Debt to EBITDA (ratio of e to l)
 
    : 1.00
n.
 
Maximum permitted Net Debt ratio
 
2.5:1.00

Exhibit B–2

--------------------------------------------------------------------------------




EXHIBIT C


[FORM OF NOTICE OF CONVERSION/CONTINUATION]

NOTICE OF CONVERSION/CONTINUATION

    Pursuant to that certain Revolving Credit Agreement, dated as of October 25,
2001, as amended, supplemented or otherwise modified to the date hereof (said
Credit Agreement, as so amended, supplemented or otherwise modified, being the
"Credit Agreement", the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among HORMEL FOODS CORPORATION, a
Delaware corporation, as Borrower, the financial institutions listed therein as
Lenders, Citicorp USA, Inc., as Administrative Agent, and the other Agents party
thereto, this represents Company's request to convert or continue Loans as
follows:

1.Date of conversion/continuation:                    ,          

2.Amount of Loans being converted/continued: $                   

3.Nature of conversion/continuation:

[]  a.  Conversion of Base Rate Loans to Eurodollar Rate Loans

[]  b.  Conversion of Eurodollar Rate Loans to Base Rate Loans

[]  c.  Continuation of Eurodollar Rate Loans as such


4.If Loans are being continued as or converted to Eurodollar Rate Loans, the
duration of the new Interest Period that commences on the conversion/
continuation date:             month(s)

    In the case of a conversion to or continuation of Eurodollar Rate Loans, the
undersigned officer, to the best of his or her knowledge, and the Borrower
certifies that no Event of Default or Potential Event of Default has occurred
and is continuing under the Credit Agreement.

DATED:       Hormel Foods Corporation    

--------------------------------------------------------------------------------

       
 
 
 
 
By:
 
             

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

Exhibit C–1

--------------------------------------------------------------------------------




EXHIBIT D


[FORM OF NOTICE OF BORROWING]

    [Date]

Citicorp USA., Inc., as Administrative Agent
for the Lenders parties to the Credit Agreement
referred to below

Ladies and Gentlemen:

    The undersigned Hormel Foods Corporation (the "Borrower") refers to the
Revolving Credit Agreement, dated as of October 25, 2001 (the "Credit
Agreement"), the terms defined therein being used herein as therein defined,
among the Borrower, the Lenders party thereto, Citicorp USA, Inc., as
Administrative Agent, and the other Agents party thereto, and hereby gives you
notice pursuant to Section 2.02 of the Credit Agreement that the undersigned
hereby requests a Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Borrowing (the "Proposed
Borrowing") as required by Section 2.02(a) of the Credit Agreement:

     (i) The Business Day of the Proposed Borrowing is            20  .

    (ii) The Type of Advances comprising the Proposed Borrowing is a [Base Rate
Advance][Eurodollar Advance].

    (iii) The aggregate amount of the Proposed Borrowing is $            .

    (iv) The Interest Period for each Advance made as part of the Proposed
Borrowing is      [months] [days].

    In accordance with Section 3.02 of the Credit Agreement, the undersigned
hereby certifies, on behalf of the Borrower, that as of the date hereof and the
date of the Advance hereby requested:

    1.  The representations and warranties contained in Section 4.01 of the
Credit Agreement (excluding those contained in paragraph (e)(ii) thereof) are
true and accurate as though made on and as of such dates;

    2.  No event has occurred and is continuing or would result from such
Borrowing which constitutes an Event of Default under the Credit Agreement or
which would constitute such an Event of Default but for the requirement that
notice be given or time elapse or both.

    Very truly yours,
 
 
Hormel Foods Corporation     By            

--------------------------------------------------------------------------------

    Name:         Title:    

Exhibit D–1

--------------------------------------------------------------------------------




EXHIBIT E


[FORM OF PROMISSORY NOTE]
HORMEL FOODS CORPORATION
PROMISSORY NOTE

                ,      

    For value received, Hormel Foods Corporation (the "Borrower"), hereby
promises to pay to the order of            (the "Lender"), for the account of
its Applicable Lending Office, the unpaid principal amount of each Advance made
by the Lender to the Borrower pursuant to the Credit Agreement referred to below
on the last day of the Interest Period relating to such Advance. The Borrower
promises to pay interest on the unpaid principal amount of each such Advance on
the dates and at the rate or rates provided for in the Credit Agreement. All
such payments of principal and interest shall be made in United States dollars
in same day funds at the Administrative Agent's office, as specified in the
Credit Agreement.

    All Advances made by the Lender, the respective maturities thereof and all
repayments of principal thereof shall be recorded by the Lender and, prior to
any transfer hereof, appropriate notations to evidence the foregoing information
with respect to each such Advance then outstanding shall be endorsed by the
Lender on the schedule attached hereto, or on a continuation of such schedule
attached to and made a part hereof, or in the records of such Lender in
accordance with its usual practice; provided that the failure of the Lender to
make any such recordation or endorsement shall not affect the obligations of the
Borrower hereunder or under the Credit Agreement.

    This promissory note is one of the promissory notes referred to in
Section 2.13 of the Revolving Credit Agreement, dated as of October 25, 2001,
among Hormel Foods Corporation, the Lenders named therein, Citicorp USA, Inc.,
as Administrative Agent, and the other Agents party thereto (said Credit
Agreement, as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement"). Terms defined in the Credit Agreement are used herein with
the same meanings.

[Remainder of page intentionally left blank]

Exhibit E–1

--------------------------------------------------------------------------------

    Reference is hereby made to the Credit Agreement for provisions relating to
this promissory note, including, without limitation, the mandatory and optional
prepayment hereof and the acceleration of the maturity hereof.

    Hormel Foods Corporation     By            

--------------------------------------------------------------------------------

    Name:         Title:    
 
 
By
 
         

--------------------------------------------------------------------------------

    Name:         Title:    

Exhibit E–2

--------------------------------------------------------------------------------



Schedule to Promissory Note


ADVANCES AND PAYMENTS OF PRINCIPAL


Date


--------------------------------------------------------------------------------

  Amount of
Advance

--------------------------------------------------------------------------------

  Type of
Advance

--------------------------------------------------------------------------------

  Amount of
Principal
Repaid

--------------------------------------------------------------------------------

  Maturity
Date

--------------------------------------------------------------------------------

  Notation
By

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

Exhibit E–3

--------------------------------------------------------------------------------




EXHIBIT F



[FORM OF OPINION OF COUNSEL TO BORROWER]

[FORM OF OPINION OF COUNSEL OF COMPANY]

[Date]


Citicorp USA, Inc., as
Administrative Agent

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    and

The Lenders
and Arranger Listed
on Schedule I Hereto

Re:Hormel Foods Corporation Revolving Credit Agreement dated as of October 25,
2001

Ladies and Gentlemen:

    As General Counsel of Hormel Foods Corporation, a Delaware corporation (the
"Company"), I am familiar with the Revolving Credit Agreement dated as of
October 25, 2001, among the Company, the Lenders named therein, Citicorp
USA, Inc., as Administrative Agent and the other Agents party thereto (the
"Credit Agreement"). All terms used herein that are defined in the Credit
Agreement have the meanings specified in the Credit Agreement. This letter is
being delivered to you in satisfaction of the condition set forth in
Section 3.1(a)(vi) of the Credit Agreement and with the understanding that you
are entering into the Credit Agreement in reliance on the opinions expressed
herein.

    In this connection, I have examined such certificates of public officials,
certificates of officers of the Company and its Subsidiaries and copies
certified to my satisfaction of corporate documents, records and of other papers
of the Company and its Subsidiaries, and have made such other investigations, as
I have deemed relevant and necessary as a basis for my opinion hereinafter set
forth.

    Based on the foregoing and subject to the qualifications, limitations and
assumptions contained herein, it is my opinion that:

    1.  The Company is a corporation duly organized and validly existing in good
standing under the laws of the State of Delaware and has qualified to do
business as a foreign corporation and is in good standing under the laws of the
State of Minnesota. The Company has all requisite corporate power and corporate
authority to own and operate its properties and to carry on its business as now
conducted and as proposed to be conducted and to execute, deliver and perform
the Credit Agreement and any Notes issued pursuant thereto.

    2.  The execution, delivery and performance of the Credit Agreement and any
Notes issued pursuant thereto have been duly authorized by all requisite
corporate action on the part of the Company. The Credit Agreement has been duly
executed and delivered by an authorized officer of the Company and, assuming
proper authorization and execution by the other parties thereto, constitutes the
legally valid and binding obligation of the Company, enforceable against it in
accordance with its terms, except as enforceability may be limited by
(a) bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors' rights generally and (b) general principles of equity

Exhibit F–1

--------------------------------------------------------------------------------

and commercial reasonableness (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

    3.  The Company is not an "investment company" nor a company "controlled" by
an "investment company" as such terms are defined in the Investment Company Act
of 1940, as amended.

    4.  The extension, arranging and obtaining of the credit represented by the
Credit Agreement do not result in any violation of Regulation T, U and X of the
Board of Governors of the Federal Reserve System.

    5.  None of the execution and delivery of the Credit Agreement, the making
of any Advances thereunder or compliance with the provisions thereof
(A) conflicts with, or results in a breach or violation of the certificate of
incorporation or bylaws of the Company, (B) results in a material breach or
violation of, or constitutes a material default under, the terms, conditions or
provisions of (i) any material loan agreement or other contract to which the
Company or any of its Subsidiaries is a party, (ii) any order, writ judgment or
decree that the Company or any of its Subsidiaries is a party to or by which any
of the Company's or any of its Subsidiaries' assets or properties are bound and
which is material to the Company and its Subsidiaries, taken as a whole, or
(iii) any present United States federal, Delaware corporate or Minnesota
statute, rule or regulation, known to me to be applicable to or binding on the
Company and of a type commonly applicable to transactions of the type
contemplated by the Credit Agreement or (C) results in the creation of any Lien
upon any of the assets or properties of either the Company or any of its
Subsidiaries under any agreement or contract referred to in clause (B)(i) above.

    6.  No governmental consents, approvals, registrations, declarations or
filings are required to be obtained or made by the Company in connection with
the execution and delivery of the Credit Agreement or any Notes issued pursuant
thereto.

    7.  To the best of my knowledge, after due inquiry, there are no actions,
suits or proceedings (administrative, judicial or otherwise) pending or
threatened against the Company or any of its Subsidiaries that have a
significant likelihood of materially and adversely affecting (a) the business,
operations, prospects or condition (financial or otherwise) of the Company or
any of its Subsidiaries, taken as a whole, or (b) the ability of the Company to
perform its obligations under the Credit Agreement or any Notes issued pursuant
thereto.

    My opinion as to the enforceability of the Credit Agreement is subject to:

     (i) public policy considerations, statutes or court decisions that may
limit the rights of a party to obtain indemnification against its own negligence
or willful misconduct; and

    (ii) the unenforceability under certain circumstances of broadly or vaguely
stated waivers or waivers of rights granted by law where the waivers are against
public policy or prohibited by law.

    In addition, I express no opinion as to the effect of non-compliance by any
party (other than the Company) with any state or federal laws or regulations
applicable to the transactions contemplated by the Credit Agreement because of
the nature of such party's business.

    The law covered by this opinion is limited to present federal law, present
corporate law of the State of Delaware and present law of the State of
Minnesota. I express no opinion as to the laws of the any other jurisdiction and
no opinion regarding the statutes, administrative decisions, rules, regulation
or requirements or any country, municipality, subdivision or local authority or
any jurisdiction.

    I note that the Credit Agreement provides that it shall be governed by, and
construed in accordance with, the laws of the State of New York, and that I
express no opinion herein under the laws of the State of New York. With your
permission, for purposes of my opinion set forth in

Exhibit F–2

--------------------------------------------------------------------------------

paragraph 3, I have assumed that the laws of the State of Minnesota are
identical to the laws of the State of New York.

    This opinion is being delivered upon the express instructions of the Company
to Citicorp USA, Inc., as Administrative Agent, and the Lenders under the Credit
Agreement and is solely for their benefit in connection with the transactions
contemplated thereby. This opinion may not be relied upon by, filed with,
disclosed to, quoted in any manner to, referenced in any written report,
financial statement or other document to, or delivered to any other person, firm
or corporation for any purpose, without my prior written consent, except that
the Administrative Agent and each Lender may use this opinion (i) in connection
with a review of the Credit Agreement and transactions related thereto by a
regulatory agency having supervisory authority over any such Person for the
purpose of confirming the existence of this opinion, (ii) in connection with the
assertion of a defense as to which this opinion is relevant and necessary,
(iii) in response to a court order or (iv) in connection with any assignment of
any Advances or Commitment in accordance with the provisions of the Credit
Agreement, and any Eligible Assignee may rely on this opinion as if it were
addressed and had been delivered to such assignee on the date hereof.

    Very truly yours,

Exhibit F–3

--------------------------------------------------------------------------------




EXHIBIT G


[FORM OF OPINION OF O'MELVENY & MYERS LLP]

--------------------------------------------------------------------------------

    155,076-033

Citicorp USA, Inc.,

Re:Revolving Credit Agreement dated as of October 25, 2001 among Hormel Foods
Corporation, the Banks named therein, and Citicorp USA, Inc. as Administrative
Agent

Ladies and Gentlemen:

    We have acted as counsel to Citicorp USA, Inc., as Administrative Agent, in
connection with the preparation and delivery of a Revolving Credit Agreement,
dated as of October 25, 2001 (the "Credit Agreement"), among Hormel Foods
Corporation, a Delaware corporation (the "Company"), the Banks named therein,
Citicorp USA, Inc., as Administrative Agent, and the other Agents party thereto.
Unless otherwise indicated, capitalized terms used herein but not otherwise
defined herein have the respective meanings set forth in the Credit Agreement.

    We have participated in various conferences with representatives of the
Company and the Administrative Agent during which the Credit Agreement and
related matters have been discussed. We have reviewed the forms of the Credit
Agreement and the exhibits thereto, including the form of the promissory notes
annexed thereto (the "Notes") and the opinion of Mahlon C. Schneider, Senior
Vice President and General Counsel to the Company (the "Opinion") and the
officer's certificates and other documents delivered on the date hereof. We have
assumed the genuineness of all signatures, the authenticity of all documents
submitted to us as originals or copies and the due authority of all persons
executing the same, and we have relied as to factual matters on the documents
that we have reviewed.

    On the basis of the foregoing, we are of the opinion that the Credit
Agreement constitutes the legally valid and binding obligation of the Company
and each Note when issued in accordance with the terms of the Credit Agreement
constitutes the legally valid and binding obligation of the Company, enforceable
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
creditors' rights generally (including, without limitation, fraudulent
conveyance laws) and by general principles of equity, including, without
limitation, concepts of materiality, reasonableness, good faith and fair dealing
and the possible unavailability of specific performance or injunctive relief,
regardless of whether considered in a proceeding in equity or at law.

    In giving the foregoing opinion, we have assumed, without independent
investigation, that the Credit Agreement and the Notes have been duly authorized
by all necessary corporate action on the part of the Company and have been duly
executed and delivered by the Company and that it is a corporation duly
organized, validly existing and in good standing under the jurisdiction of its
incorporation. We understand that you are relying on the Opinion with respect to
such matters.

    Our opinion as to the enforceability of the Credit Agreement is subject to:

     (i) public policy considerations, statutes or court decisions that may
limit the rights of a party to obtain indemnification against its own negligence
of willful misconduct; and

    (ii) the unenforceability under certain circumstances of broadly or vaguely
stated waivers or waivers of rights granted by law where the waivers are against
public policy or prohibited by law.

    In addition, we express no opinion as to the effect of non-compliance by you
with any state or federal laws or regulations applicable to the transactions
contemplated by the Credit Agreement because of the nature of your business.

Exhibit G–1

--------------------------------------------------------------------------------

    The law covered by this opinion is limited to present federal law and the
present law of the State of New York. We express no opinion as to the laws of
the any other jurisdiction and no opinion regarding the statutes, administrative
decisions, rules, regulation or requirements or any country, municipality,
subdivision or local authority or any jurisdiction.

    This opinion is furnished by us as special counsel for the Administrative
Agent and may be relied upon by you only in connection with the Credit
Agreement. It may not be used or relied upon by you for any other purpose or by
any other person, nor may copies be delivered to any other person, without in
each instance our prior written consent other than to attorneys for and auditors
of the Lenders and the Administrative Agent, to governmental officials with
regulatory authority with respect to the business of the Lenders, the
Administrative Agent, Arranger and to bona fide prospective purchasers of
assignments of or participations in the debt arising under the Loan Documents.

    Respectfully submitted,

Exhibit G–2

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
U.S. $150,000,000 REVOLVING CREDIT AGREEMENT Dated as of October 25, 2001
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
ARTICLE III CONDITIONS OF EFFECTIVENESS AND LENDING
ARTICLE IV REPRESENTATIONS AND WARRANTIES
ARTICLE V COVENANTS OF THE BORROWER
ARTICLE VI EVENTS OF DEFAULT
ARTICLE VII ADMINISTRATIVE AGENT
ARTICLE VIII MISCELLANEOUS
SCHEDULE I APPLICABLE LENDING OFFICES
SCHEDULE II
SCHEDULE 4.01(a) MATERIAL SUBSIDIARIES
SCHEDULE 4.01(c) GOVERNMENT CONSENTS

EXHIBIT A



SCHEDULE 1 TO ASSIGNMENT AND ACCEPTANCE Dated as of , 20
[FORM OF COMPLIANCE CERTIFICATE] COMPLIANCE CERTIFICATE
ATTACHMENT NO. 1 TO COMPLIANCE CERTIFICATE

EXHIBIT C



EXHIBIT D



EXHIBIT E



ADVANCES AND PAYMENTS OF PRINCIPAL
EXHIBIT F
[FORM OF OPINION OF COUNSEL TO BORROWER] [FORM OF OPINION OF COUNSEL OF COMPANY]
[Date]

EXHIBIT G

